Exhibit 10.3

364 DAY CREDIT AGREEMENT

by and among

CVS CORPORATION,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

THE BANK OF NEW YORK,

as Administrative Agent

 

--------------------------------------------------------------------------------

Dated as of May 12, 2006

 

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC

and

WACHOVIA SECURITIES, INC.

as Co-Lead Arrangers and Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.      DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

   1

1.1

  

Definitions

   1

1.2

  

Principles of Construction

   14

2.      AMOUNT AND TERMS OF LOANS

   15

2.1

  

Loans

   15

2.2

  

Notice of Borrowing Loans

   15

2.3

  

[Intentionally Omitted]

   16

2.4

  

Use of Proceeds

   16

2.5

  

Termination or Reduction of Commitments

   16

2.6

  

Prepayments of Loans

   17

2.7

  

Notes

   18

3.      PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES

   18

3.1

  

Disbursement of the Proceeds of the Loans

   18

3.2

  

Payments

   19

3.3

  

Conversions; Other Matters

   19

3.4

  

Interest Rates and Payment Dates

   21

3.5

  

Indemnification for Loss

   22

3.6

  

Reimbursement for Costs, Etc.

   22

3.7

  

Illegality of Funding

   23

3.8

  

Option to Fund; Substituted Interest Rate

   24

3.9

  

Certificates of Payment and Reimbursement

   25

3.10

  

Taxes; Net Payments

   25

3.11

  

Facility Fee

   26

3.12

  

[Intentionally Omitted]

   26

3.13

  

Replacement of Lender

   26

4.      REPRESENTATIONS AND WARRANTIES

   27

4.1

  

Existence and Power

   27

4.2

  

Authority

   27

4.3

  

Binding Agreement

   28

4.4

  

Litigation

   28

4.5

  

No Conflicting Agreements

   28

4.6

  

Taxes

   28

4.7

  

Compliance with Applicable Laws; Filings

   29

4.8

  

Governmental Regulations

   29

4.9

  

Federal Reserve Regulations; Use of Proceeds

   29

 

ii



--------------------------------------------------------------------------------

4.10

  

No Misrepresentation

   30

4.11

  

Plans

   30

4.12

  

Environmental Matters

   30

4.13

  

Financial Statements

   31

5.      CONDITIONS OF LENDING - FIRST LOANS ON THE FIRST BORROWING DATE

   31

5.1

  

Evidence of Corporate Action

   31

5.2

  

Notes

   32

5.3

  

Opinion of Counsel to the Borrower

   32

5.4

  

Rating

   32

6.      CONDITIONS OF LENDING - ALL LOANS

   32

6.1

  

Compliance

   32

6.2

  

Requests

   32

6.3

  

Loan Closings

   33

6.4

  

Albertson’s Acquisition

   33

7.      AFFIRMATIVE COVENANTS

   33

7.1

  

Legal Existence

   33

7.2

  

Taxes

   33

7.3

  

Insurance

   34

7.4

  

Performance of Obligations

   34

7.5

  

Condition of Property

   34

7.6

  

Observance of Legal Requirements

   34

7.7

  

Financial Statements and Other Information

   34

7.8

  

Records

   36

7.9

  

Authorizations

   36

8.      NEGATIVE COVENANTS

   36

8.1

  

Subsidiary Indebtedness

   36

8.2

  

Liens

   36

8.3

  

Dispositions

   37

8.4

  

Merger or Consolidation, Etc.

   37

8.5

  

Acquisitions

   38

8.6

  

Restricted Payments

   38

8.7

  

Limitation on Upstream Dividends by Subsidiaries

   38

8.8

  

Limitation on Negative Pledges

   39

8.9

  

Ratio of Consolidated Indebtedness to Total Capitalization

   39

8.10

  

Albertson’s Acquisition

   39

 

iii



--------------------------------------------------------------------------------

9.      DEFAULT

   39

9.1

  

Events of Default

   39

9.2

  

Remedies

   41

10.    AGENT

   42

10.1

  

Appointment

   42

10.2

  

Delegation of Duties

   43

10.3

  

Exculpatory Provisions

   43

10.4

  

Reliance by Administrative Agent

   43

10.5

  

Notice of Default

   44

10.6

  

Non-Reliance

   44

10.7

  

Administrative Agent in Its Individual Capacity

   45

10.8

  

Successor Administrative Agent

   45

10.9

  

Co-Syndication Agents

   46

11.    OTHER PROVISIONS

   46

11.1

  

Amendments, Waivers, Etc.

   46

11.2

  

Notices

   46

11.3

  

No Waiver; Cumulative Remedies

   48

11.4

  

Survival of Representations and Warranties

   48

11.5

  

Payment of Expenses and Taxes; Indemnified Liabilities

   48

11.6

  

Lending Offices

   49

11.7

  

Successors and Assigns

   49

11.8

  

Counterparts

   52

11.9

  

Set-off and Sharing of Payments

   52

11.10

  

Indemnity

   53

11.11

  

Governing Law

   54

11.12

  

Severability

   54

11.13

  

Integration

   55

11.14

  

Treatment of Certain Information

   55

11.15

  

Acknowledgments

   56

11.16

  

Consent to Jurisdiction

   56

11.17

  

Service of Process

   56

11.18

  

No Limitation on Service or Suit

   56

11.19

  

WAIVER OF TRIAL BY JURY

   57

11.20

  

Effective Date

   57

11.21

  

Patriot Act Notice

   57

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit    A    List of Commitments Exhibit    B    Form of Note Exhibit    C   
Form of Borrowing Request Exhibit    D-1    Form of Opinion of Counsel to the
Borrower Exhibit    D-2    Form of Opinion of Special Counsel to the Borrower
Exhibit    E    Form of Assignment and Acceptance Agreement

 

v



--------------------------------------------------------------------------------

364 DAY CREDIT AGREEMENT, dated as of May 12, 2006, by and among CVS
CORPORATION, a Delaware corporation (the “Borrower”), the Lenders party hereto
from time to time (each a “Lender” and, collectively, the “Lenders”), BANK OF
AMERICA, N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION, as co-syndication agents
(in such capacity, each a “Co-Syndication Agent”), and THE BANK OF NEW YORK
(“BNY”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

 

  1.1 Definitions

When used in any Loan Document (as defined below), each of the following terms
shall have the meaning ascribed thereto unless the context otherwise
specifically requires:

“ABR Advances”: the Loans (or any portions thereof) at such time as they (or
such portions) are made or are being maintained at a rate of interest based upon
the Alternate Base Rate.

“Accumulated Funding Deficiency”: as defined in Section 302 of ERISA.

“Acquisition”: with respect to any Person, the purchase or other acquisition by
such Person, by any means whatsoever (including by devise, bequest, gift,
through a dividend or otherwise), of (a) stock of, or other equity securities
of, any other Person if, immediately thereafter, such other Person would be
either a consolidated subsidiary of such Person or otherwise under the control
of such Person, (b) any business, going concern or division or segment thereof,
or (c) the Property of any other Person other than in the ordinary course of
business, provided that (i) no acquisition of substantially all of the assets,
or any division or segment, of such other Person shall be deemed to be in the
ordinary course of business and (ii) no redemption, retirement, purchase or
acquisition by any Person of the stock or other equity securities of such Person
shall be deemed to constitute an Acquisition.

“Administrative Agent”: as defined in the preamble.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Advance”: as defined in Section 3.8(b).

“Affiliate”: with respect to any Person at any time and from time to time, any
other Person (other than a wholly-owned subsidiary of such Person) which, at
such time (a) controls such Person, (b) is controlled by such Person or (c) is
under common control with such Person. The term “control”, as used in this
definition with respect to any Person, means the power, whether direct or
indirect through one or more intermediaries, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract or otherwise.

“Aggregate Commitment Amount”: at any time, the sum of the Commitment Amounts of
the Lenders at such time under this Agreement.



--------------------------------------------------------------------------------

“Aggregate Credit Exposure”: at any time, the sum at such time of the aggregate
Credit Exposure of the Lenders at such time under this Agreement.

“Agreement”: this Credit Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

“Albertson’s”: Albertson’s, Inc., a Delaware corporation.

“Albertson’s Acquisition”: the acquisition by the Borrower from Albertson’s of
approximately 700 standalone drugstores and a distribution center in La Habra,
California for a purchase price of $2.93 billion as well as Albertson’s owned
real estate interests in certain drugstores for up to $1.0 billion pursuant to
the Albertson’s Asset Purchase Agreement.

“Albertson’s Acquisition Anticipatory Commercial Paper”: commercial paper issued
by the Borrower under the Commercial Paper Increase prior to and in anticipation
of the closing of the Albertson’s Acquisition to finance all or part of the
purchase price of the Albertson’s Acquisition, provided that (a) such commercial
paper shall mature no later than 60 days following the initial issuance thereof
and (b) if the Albertson’s Acquisition has not been consummated prior to such
maturity, the Borrower shall not have rolled over such commercial paper.

“Albertson’s Asset Purchase Agreement”: the Asset Purchase Agreement, dated as
of January 22, 2006, among the Borrower, CVS Pharmacy, Inc., Albertson’s,
SUPERVALU, INC., New Aloha Corporation and the sellers listed on Annex A thereto
(as amended, supplemented or otherwise modified from time to time in accordance
with Section 8.10).

“Alternate Base Rate”: for any day, a rate per annum equal to the greater of
(a) the BNY Rate in effect on such day, or (b) 0.50% plus the Federal Funds
Effective Rate (rounded, if necessary, to the nearest l/100th of 1% or, if there
is no nearest 1/100 of 1%, then to the next higher 1/100 of 1%) in effect on
such day.

“Applicable Margin”: (i) with respect to the unpaid principal balance of ABR
Advances, the applicable percentage set forth below in the column entitled “ABR
Advances”, (ii) with respect to the unpaid principal balance of Eurodollar
Advances, the applicable percentage set forth below in the column entitled
“Eurodollar Advances” and (iii) with respect to the Facility Fee, the applicable
percentage set forth below in the column entitled “Facility Fee” in each case
opposite the applicable Pricing Level:

 

Pricing Level

   ABR
Advances     Eurodollar
Advances     Facility
Fee  

Pricing Level I

   0 %   0.170 %   0.030 %

Pricing Level II

   0 %   0.210 %   0.040 %

Pricing Level III

   0 %   0.250 %   0.050 %

Pricing Level IV

   0 %   0.290 %   0.060 %

Pricing Level V

   0 %   0.320 %   0.080 %

Pricing Level VI

   0 %   0.445 %   0.105 %

 

2



--------------------------------------------------------------------------------

Decreases in the Applicable Margin resulting from a change in Pricing Level
shall become effective upon the delivery by the Borrower to the Administrative
Agent of a notice pursuant to Section 7.7(d). Increases in the Applicable Margin
resulting from a change in Pricing Level shall become effective on the effective
date of any downgrade or withdrawal in the rating by Moody’s or S&P of the
senior unsecured long term debt rating of the Borrower.

“Approved Fund”: with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Assignment and Acceptance Agreement”: an assignment and acceptance agreement
executed by an assignor and an assignee pursuant to which, subject to the terms
and conditions hereof and thereof, the assignor assigns to the assignee all or
any portion of such assignor’s Loans, Notes and Commitment, substantially in the
form of Exhibit E.

“Benefited Lender”: as defined in Section 11.9(b).

“BNY”: as defined in the preamble.

“BNY Rate”: a rate of interest per annum equal to the rate of interest publicly
announced in New York City by BNY from time to time as its prime commercial
lending rate, such rate to be adjusted automatically (without notice) on the
effective date of any change in such publicly announced rate.

“Borrower”: as defined in the preamble.

“Borrowing Date”: any Domestic Business Day or Eurodollar Business Day, as the
case may be, on which the Lenders shall make Loans pursuant to a Borrowing
Request.

“Borrowing Request”: a request for Loans in the form of Exhibit C.

“Change of Control”: any of the following:

(i) any Person or group (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), (a) shall have or acquire
beneficial ownership of securities having 30% or more of the ordinary voting
power of the Borrower or (b) shall possess, directly or indirectly, the power to
direct or cause the direction of the management and policies of the Borrower,
whether through the ownership of voting securities, by contract or otherwise; or

 

3



--------------------------------------------------------------------------------

(ii) the Continuing Directors shall cease for any reason to constitute a
majority of the board of directors of the Borrower then in office.

“Commercial Paper Increase”: the increase, to the extent in excess of $2.5
billion, in the Borrower’s commercial paper program for the purpose, among other
things, of providing for the short term financing of the Albertson’s
Acquisition.

“Commitment”: in respect of any Lender, such Lender’s undertaking to make Loans,
subject to the terms and conditions hereof, in an aggregate outstanding
principal amount not to exceed the Commitment Amount of such Lender.

“Commitment Amount”: at any time and with respect to any Lender, the amount set
forth adjacent to such Lender’s name under the heading “Commitment Amount” in
Exhibit A at such time or, in the event that such Lender is not listed on
Exhibit A, the “Commitment Amount” which such Lender shall have assumed from
another Lender in accordance with Section 11.7 on or prior to such time, as the
same may be adjusted from time to time pursuant to Sections 2.5 and 11.7(c).

“Commitment Percentage”: at any time and with respect to any Lender, a fraction
the numerator of which is such Lender’s Commitment Amount at such time, and the
denominator of which is the Aggregate Commitment Amount at such time.

“Commitment Period”: the period commencing on the Effective Date and ending on
the Commitment Termination Date, or on such earlier date as all of the
Commitments shall have been terminated in accordance with the terms hereof.

“Commitment Termination Date”: the earlier of May 11, 2007 and the date on which
the Loans shall become due and payable, whether by acceleration, notice of
intention to prepay or otherwise.

“Compensatory Interest Payment”: as defined in Section 3.4(c).

“Consolidated”: the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP.

“Contingent Obligation”: as to any Person (the “secondary obligor”), any
obligation of such secondary obligor (a) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (b) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such
secondary obligor, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the beneficiary of such primary
obligation against loss in respect thereof, and (v) in respect of the
Indebtedness of any partnership in which

 

4



--------------------------------------------------------------------------------

such secondary obligor is a general partner, except to the extent that such
Indebtedness of such partnership is nonrecourse to such secondary obligor and
its separate Property, provided that the term “Contingent Obligation” shall not
include the indorsement of instruments for deposit or collection in the ordinary
course of business.

“Continuing Director”: any member of the board of directors of the Borrower who
(i) is a member of that board of directors on the Effective Date or (ii) was
nominated for election by the board of directors a majority of whom were
directors on the Effective Date or whose election or nomination for election was
previously approved by one or more of such directors.

“Control Person”: as defined in Section 3.6.

“Convert”, “Conversion” and “Converted”: each, a reference to a conversion
pursuant to Section 3.3 of one Type of Loan into another Type of Loan.

“Costs”: as defined in Section 3.6.

“Co-Syndication Agents”: as defined in the preamble.

“Credit Exposure”: with respect to any Lender at any time, the outstanding
principal balance of such Lender’s Loans at such time under this Agreement.

“Credit Parties” means the Administrative Agent, the Co-Syndication Agents and
the Lenders.

“Default”: any of the events specified in Section 9.1, whether any requirement
for the giving of notice, the lapse of time, or both, or any other condition,
has been satisfied.

“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person by any means, of:

(a) the Stock of, or other equity interests of, any other Person,

(b) any business, operating entity, division or segment thereof, or

(c) any other Property of such Person, other than (i) the sale of inventory
(other than in connection with bulk transfers), (ii) the disposition of
equipment and (iii) the sale of cash investments.

“Dividend Restrictions”: as defined in Section 8.7.

“Dollar” or “$”: lawful currency of the United States of America.

“Domestic Business Day”: any day (other than a Saturday, Sunday or legal holiday
in the State of New York) on which banks are open for business in New York City.

“Effective Date”: as defined in Section 11.20.

 

5



--------------------------------------------------------------------------------

“Eligible Assignee”: (i) any commercial bank, investment bank, trust company,
banking association, financial institution, mutual fund, pension fund or any
Approved Fund or (ii) any Lender or any Affiliate or any Approved Fund of such
Lender.

“Eligible SPC”: a special purpose corporation that (i) is organized under the
laws of the United States or any state thereof, (ii) is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and (iii) issues (or the parent of which issues) commercial paper
rated at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s.

“Employee Benefit Plan”: an employee benefit plan, within the meaning of
Section 3(3) of ERISA, maintained, sponsored or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate.

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability”: as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Internal Revenue Code pertaining to employee
benefit plans, any Person that is a member of any group of organizations within
the meaning of Sections 414(b) or (c) of the Internal Revenue Code or, solely
with respect to the applicable provisions of the Internal Revenue Code, Sections
414(m) or (o) of the Internal Revenue Code, of which the Borrower or any
Subsidiary is a member.

“ESOP Guaranty”: the guaranty of the 8.52% ESOP Note maturing 2008 in the
aggregate unpaid principal amount, as of December 31, 2005, of $114,000,000.

“Eurodollar Advance”: a portion of the Loans selected by the Borrower to bear
interest during a Eurodollar Interest Period selected by the Borrower at a rate
per annum based upon a Eurodollar Rate determined with reference to such
Eurodollar Interest Period, all pursuant to and in accordance with Section 2.2
or 3.3.

 

6



--------------------------------------------------------------------------------

“Eurodollar Business Day”: any Domestic Business Day, other than a Domestic
Business Day on which banks are not open for dealings in Dollar deposits in the
interbank eurodollar market.

“Eurodollar Interest Period”: the period commencing on any Eurodollar Business
Day selected by the Borrower in accordance with Section 2.2 or Section 3.3 and
ending one, two, three or six months thereafter, as selected by the Borrower in
accordance with either such Sections, subject to the following:

(i) if any Eurodollar Interest Period would otherwise end on a day which is not
a Eurodollar Business Day, such Eurodollar Interest Period shall be extended to
the immediately succeeding Eurodollar Business Day unless the result of such
extension would be to carry the end of such Eurodollar Interest Period into
another calendar month, in which event such Eurodollar Interest Period shall end
on the Eurodollar Business Day immediately preceding such day; and

(ii) if any Eurodollar Interest Period shall begin on the last Eurodollar
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Eurodollar Interest
Period), such Eurodollar Interest Period shall end on the last Eurodollar
Business Day of such latter calendar month.

“Eurodollar Rate”: with respect to each Eurodollar Advance and as determined by
the Administrative Agent, the rate of interest per annum (rounded, if necessary,
to the nearest 1/100 of 1% or, if there is no nearest 1/100 of 1%, then to the
next higher 1/100 of 1%) equal to a fraction, the numerator of which is the rate
per annum quoted by BNY at approximately 11:00 A.M. (or as soon thereafter as
practicable) two Eurodollar Business Days prior to the first day of such
Eurodollar Interest Period to leading banks in the interbank eurodollar market
as the rate at which BNY is offering Dollar deposits in an amount approximately
equal to its Commitment Percentage of such Eurodollar Advance and having a
period to maturity approximately equal to the Eurodollar Interest Period
applicable to such Eurodollar Advance, and the denominator of which is an amount
equal to 1.00 minus the aggregate of the then stated maximum rates during such
Eurodollar Interest Period of all reserve requirements (including marginal,
emergency, supplemental and special reserves), expressed as a decimal,
established by the Board of Governors of the Federal Reserve System and any
other banking authority to which BNY and other major United States money center
banks are subject, in respect of eurocurrency liabilities.

“Event of Default”: any of the events specified in Section 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition has been satisfied.

“Existing 2001 Five Year Credit Agreement”: the Five Year Credit Agreement,
dated as of May 21, 2001, by and among the Borrower, the lenders party thereto,
Credit Suisse First Boston and First Union National Bank, as co-syndication
agents, and BNY, as administrative agent, as the same may be amended,
supplemented, replaced or otherwise modified from time to time.

“Existing 2004 Five Year Credit Agreement”: the Five Year Credit Agreement,
dated as of June 11, 2004, by and among the Borrower, the lenders party thereto,
Bank of America, N.A., Credit Suisse First Boston, and Wachovia Securities,
Inc., as co-syndication agents, ABN AMRO

 

7



--------------------------------------------------------------------------------

Bank N.V., as documentation agent, and BNY, as administrative agent, as the same
may be amended, supplemented, replaced or otherwise modified from time to time.

“Existing 2005 Five Year Credit Agreement”: the Five Year Credit Agreement,
dated as of June 3, 2005, by and among the Borrower, the lenders party thereto,
Bank of America, N.A., Credit Suisse First Boston, and Wachovia Bank, National
Association, as co-syndication agents, SunTrust Bank, as documentation agent,
and BNY, as administrative agent, as the same may be amended, supplemented,
replaced or otherwise modified from time to time.

“Expiration Date”: the first date occurring after the Commitments shall have
terminated or been terminated in accordance herewith, upon which there shall be
no Loans outstanding.

“Facility Fee”: as defined in Section 3.11.

“Federal Funds Effective Rate”: for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Domestic Business Day, for the next preceding Domestic Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Domestic Business Day, the average (rounded, if
necessary, to the nearest 1/100 of 1% or, if there is no nearest 1/100 of 1%,
then to the next higher 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

“Fees”: as defined in Section 3.2(a).

“Financial Statements”: as defined in Section 4.13.

“Foreign Lender”: any Lender that is organized under the laws of a jurisdiction
other than the United States of America, any State thereof or the District of
Columbia.

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination, consistently applied.

“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court or arbitrator.

“Granting Lender”: as defined in Section 11.7(h).

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas,

 

8



--------------------------------------------------------------------------------

infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Highest Lawful Rate”: as to any Lender, the maximum rate of interest, if any,
which at any time or from time to time may be contracted for, taken, charged or
received on the Loans or the Notes or which may be owing to such Lender pursuant
to this Agreement under the laws applicable to such Lender and this Agreement.

“Indebtedness”: as to any Person at a particular time, all items of such Person
which constitute, without duplication, (a) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables and accrued
expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement,
(d) indebtedness arising under acceptance facilities and the amount available to
be drawn under all letters of credit (excluding for purposes of Sections 8.1 and
8.9 letters of credit obtained in the ordinary course of business by the
Borrower or any Subsidiary) issued for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent such Person shall not
have reimbursed the issuer in respect of the issuer’s payment of such drafts,
(e) that portion of any obligation of such Person, as lessee, which in
accordance with GAAP is required to be capitalized on a balance sheet of such
Person, (f) all indebtedness described in (a)—(e) above secured by any Lien on
any Property owned by such Person even though such Person shall not have assumed
or otherwise become liable for the payment thereof (other than carriers’,
warehousemen’s, mechanics’, repairmen’s or other like non-consensual Liens
arising in the ordinary course of business), and (g) Contingent Obligations in
respect of any indebtedness described in items (a)—(f) above, provided that, for
purposes of this definition, Indebtedness shall not include Intercompany Debt
and obligations in respect of interest rate caps, collars, exchanges, swaps or
other, similar agreements.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnified Person”: as defined in Section 11.10.

“Intercompany Debt”: (i) Indebtedness of the Borrower to one or more of the
Subsidiaries of the Borrower and (ii) demand Indebtedness of one or more of the
Subsidiaries of the Borrower to the Borrower or any one or more of the other
Subsidiaries of the Borrower.

“Intercompany Disposition”: a Disposition by the Borrower or any of the
Subsidiaries of the Borrower to the Borrower or to any of the other Subsidiaries
of the Borrower.

“Interest Payment Date”: (i) as to any ABR Advance, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Eurodollar Advance in respect of which the Borrower has
selected a Eurodollar Interest Period of one, two or three months, the last day
of such Eurodollar Interest Period, and (iii) as to any Eurodollar Advance in
respect of which the Borrower has selected a Eurodollar Interest Period greater
than three months, the last day of the third month of such Eurodollar Interest
Period and the last day of such Eurodollar Interest Period.

 

9



--------------------------------------------------------------------------------

“Internal Revenue Code”: the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“Lender”: as defined in the preamble.

“Lien”: any mortgage, pledge, hypothecation, assignment, lien, deposit
arrangement, charge, encumbrance or other security arrangement or security
interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

“Loan” or “Loans”: as defined in Section 2.1(a).

“Loan Documents”: this Agreement and, upon the execution and delivery thereof,
the Notes, if any.

“Margin Stock”: any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

“Material Adverse”: with respect to any change or effect, a material adverse
change in, or effect on, as the case may be, (i) the financial condition,
operations, business, or Property of the Borrower and the Subsidiaries taken as
a whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents, or (iii) the ability of the Administrative Agent or any Lender
to enforce the Loan Documents.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Proceeds”: with respect to the issuance of any equity securities by the
Borrower in a registered public offering or private placement or the issuance of
long term Indebtedness by the Borrower or any of its Subsidiaries in a
registered public offering or a private placement or under any new bank credit
facility (excluding long term Indebtedness incurred under the Existing 2001 Five
Year Credit Agreement, the Existing 2004 Five Year Credit Agreement, the
Existing 2005 Five Year Credit Agreement, the New 2006 Five Year Credit
Agreement and a proposed new $1.0 billion bridge facility and the refinancing
thereof by a $1.0 billion 144A real estate sale leaseback issuance), (i) the
cash proceeds received in respect of such issuance, including (a) any cash
received in respect of any non-cash proceeds, but only as and when received and
(b) any cash subscription payment or other cash consideration paid in connection
therewith, net of (ii) the sum of all reasonable fees and out-of-pocket expenses
paid by the Borrower and the Subsidiaries to third parties in connection with
such event.

“Net Worth”: at any date of determination, the sum of all amounts which would be
included under shareholders’ equity on a Consolidated balance sheet of the
Borrower and the Subsidiaries determined in accordance with GAAP as at such
date.

 

10



--------------------------------------------------------------------------------

“New 2006 Five Year Credit Agreement”: the Five Year Credit Agreement, dated as
of May 12, 2006, by and among the Borrower, the lenders party thereto, Bank of
America, N.A., Lehman Brothers Inc. and Wachovia Bank, National Association, as
co-syndication agents, KeyBank National Association, as documentation agent, and
BNY, as administrative agent, as the same may be amended, supplemented, replaced
or otherwise modified from time to time.

“Note”: with respect to each Lender that has requested one, a promissory note
evidencing such Lender’s Loans payable to the order of such Lender (or, if
required by such Lender, to such Lender and its registered assigns),
substantially in the form of Exhibit B.

“Participant”: as defined in Section 11.7(e).

“Patriot Act”: as defined in Section 11.21.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

“Pension Plan”: at any time, any Employee Benefit Plan (including a
Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Internal Revenue Code, the funding requirements of which are, or at any time
within the six years immediately preceding the time in question, were in whole
or in part, the responsibility of the Borrower, any Subsidiary or an ERISA
Affiliate.

“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business trust, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.

“Pricing Level”: Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V or Pricing Level VI, as the case may be.

“Pricing Level I”: any time when the senior unsecured long term debt rating of
the Borrower by (x) S&P is A+ or higher or (y) Moody’s is A1 or higher.

“Pricing Level II”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is A or higher or (y) Moody’s is A2 or higher and
(ii) Pricing Level I does not apply.

“Pricing Level III”: any time when (i) the senior unsecured long term debt
rating of the Borrower by (x) S&P is A—or higher or (y) Moody’s is A3 or higher
and (ii) neither Pricing Level I nor II applies.

“Pricing Level IV”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB+ or higher or (y) Moody’s is Baa1 or higher
and (ii) none of Pricing Level I, II or III applies.

 

11



--------------------------------------------------------------------------------

“Pricing Level V”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB or higher or (y) Moody’s is Baa2 or higher and
(ii) none of Pricing Level I, II, III or IV applies.

“Pricing Level VI”: any time when none of Pricing Level I, II, III, IV or V
applies.

Notwithstanding each definition of Pricing Level set forth above, if at any time
the senior unsecured long term debt ratings of the Borrower by S&P and Moody’s
differ by more than one equivalent rating level, then the applicable Pricing
Level shall be determined based upon the lower such rating adjusted upwards to
the next higher rating level.

“Principal Office”: from time to time, the principal office of BNY, located on
the date hereof in New York, New York.

“Prohibited Transaction”: a transaction that is prohibited under Section 4975 of
the Internal Revenue Code or Section 406 of ERISA and not exempt under
Section 4975 of the Internal Revenue Code or Section 408 of ERISA.

“Property”: in respect of any Person, all types of real, personal or mixed
property and all types of tangible or intangible property owned or leased by
such Person.

“Regulatory Change”: (a) the introduction or phasing in of any law, rule or
regulation after the date hereof, (b) the issuance or promulgation after the
date hereof of any directive, guideline or request from any central bank or
United States or foreign Governmental Authority (whether or not having the force
of law), or (c) any change after the date hereof in the interpretation of any
existing law, rule, regulation, directive, guideline or request by any central
bank or United States or foreign Governmental Authority charged with the
administration thereof, in each case applicable to the transactions contemplated
by this Agreement.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replaced Lender”: as defined in Section 3.13.

“Replacement Lender”: as defined in Section 3.13.

“Reportable Event”: with respect to any Pension Plan, (a) any event set forth in
Sections 4043(c) (other than a Reportable Event as to which the 30 day notice
requirement is waived by the PBGC under applicable regulations), 4062(e) or
4063(a) of ERISA, or the regulations thereunder, (b) an event requiring the
Borrower, any Subsidiary or any ERISA Affiliate to provide security to a Pension
Plan under Section 401(a)(29) of the Internal Revenue Code, or (c) the failure
to make any payment required by Section 412(m) of the Internal Revenue Code.

“Required Lenders”: (a) at any time prior to the Commitment Termination Date or
such earlier date as all of the Commitments shall have terminated or been
terminated in accordance herewith, Lenders having Commitment Amounts equal to or
more than 51% of the Aggregate

 

12



--------------------------------------------------------------------------------

Commitment Amount, and (b) at all other times, Lenders having Credit Exposure
equal to or more than 51% of the Aggregate Credit Exposure.

“Restricted Payment”: with respect to any Person, any of the following, whether
direct or indirect: (a) the declaration or payment by such Person of any
dividend or distribution on any class of Stock of such Person, other than a
dividend payable solely in shares of that class of Stock to the holders of such
class, (b) the declaration or payment by such Person of any distribution on any
other type or class of equity interest or equity investment in such Person, and
(c) any redemption, retirement, purchase or acquisition of, or sinking fund or
other similar payment in respect of, any class of Stock of, or other type or
class of equity interest or equity investment in, such Person.

“Restrictive Agreement”: as defined in Section 8.7.

“S&P”: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Solvent”: with respect to any Person on a particular date, the condition that
on such date, (i) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (iv) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s Property would constitute an unreasonably small amount of
capital. For purposes of this definition, the amount of any contingent liability
at any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability after taking into account
probable payments by co-obligors.

“Special Counsel”: such counsel as the Administrative Agent may engage from time
to time.

“Subsidiary”: at any time and from time to time, any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which the Borrower and/or any Subsidiary of the Borrower, directly or
indirectly at such time, either (a) in respect of a corporation, owns or
controls more than 50% of the outstanding stock having ordinary voting power to
elect a majority of the board of directors or similar managing body,
irrespective of whether a class or classes shall or might have voting power by
reason of the happening of any contingency, or (b) in respect of an association,
partnership, limited liability company, joint venture or other business entity,
is entitled to share in more than 50% of the profits and losses, however
determined.

“Tangible Net Worth”: at any date of determination, Net Worth less all assets of
the Borrower and its Subsidiaries included in such Net Worth, determined on a
Consolidated basis at such date, that would be classified as intangible assets
in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Termination Event”: with respect to any Pension Plan, (a) a Reportable Event,
(b) the termination of a Pension Plan under Section 4041(c) of ERISA, or the
filing of a notice of intent to terminate a Pension Plan under Section 4041(c)
of ERISA, or the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA (except an amendment made after such Pension Plan
satisfies the requirement for a standard termination under Section 4041(b) of
ERISA), (c) the institution of proceedings by the PBGC to terminate a Pension
Plan under Section 4042 of ERISA, or (d) the appointment of a trustee to
administer any Pension Plan under Section 4042 of ERISA.

“Total Capitalization”: at any date, the sum of the Borrower’s Consolidated
Indebtedness and shareholders’ equity on such date, determined in accordance
with GAAP.

“Type”: with respect to any Loan, the characteristic of such Loan as an ABR
Advance or a Eurodollar Advance, each of which constitutes a Type of Loan.

“Unqualified Amount”: as defined in Section 3.4(c).

“Upstream Dividends”: as defined in Section 8.7.

 

  1.2 Principles of Construction

(a) All capitalized terms defined in this Agreement shall have the meanings
given such capitalized terms herein when used in the other Loan Documents or in
any certificate, opinion or other document made or delivered pursuant hereto or
thereto, unless otherwise expressly provided therein.

(b) Unless otherwise expressly provided herein, the word “fiscal” when used
herein shall refer to the relevant fiscal period of the Borrower. As used in the
Loan Documents and in any certificate, opinion or other document made or
delivered pursuant thereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

(c) The words “hereof”, “herein”, “hereto” and “hereunder” and similar words
when used in each Loan Document shall refer to such Loan Document as a whole and
not to any particular provision of such Loan Document, and Section, schedule and
exhibit references contained therein shall refer to Sections thereof or
schedules or exhibits thereto unless otherwise expressly provided therein.

(d) All references herein to a time of day shall mean the then applicable time
in New York, New York, unless otherwise expressly provided herein.

(e) Section headings have been inserted in the Loan Documents for convenience
only and shall not be construed to be a part thereof. Unless the context
otherwise requires, words in the singular number include the plural, and words
in the plural include the singular.

 

14



--------------------------------------------------------------------------------

(f) Whenever in any Loan Document or in any certificate or other document made
or delivered pursuant thereto, the terms thereof require that a Person sign or
execute the same or refer to the same as having been so signed or executed, such
terms shall mean that the same shall be, or was, duly signed or executed by
(i) in respect of any Person that is a corporation, any duly authorized officer
thereof, and (ii) in respect of any other Person (other than an individual), any
analogous counterpart thereof.

(g) The words “include” and “including”, when used in each Loan Document, shall
mean that the same shall be included “without limitation”, unless otherwise
specifically provided.

 

2. AMOUNT AND TERMS OF LOANS

 

  2.1 Loans

(a) Subject to the terms and conditions hereof, each Lender severally (and not
jointly) agrees to make loans under this Agreement (each a “Loan” and,
collectively with each other Loan of such Lender and/or with each Loan of each
other Lender, the “Loans”) to the Borrower from time to time during the
Commitment Period, during which period the Borrower may borrow, prepay and
reborrow in accordance with the provisions hereof. Immediately after making each
Loan, the Aggregate Credit Exposure will not exceed the Aggregate Commitment
Amount. With respect to each Lender, at the time of the making of any Loan, the
sum of (I) the principal amount of such Lender’s Loan constituting a part of the
Loans to be made and (II) the aggregate principal balance of all other Loans
(exclusive of Loans which are repaid with the proceeds of, and simultaneously
with the incidence of, the Loans to be made) then outstanding from such Lender
will not exceed the Commitment of such Lender at such time. At the option of the
Borrower, indicated in a Borrowing Request, Loans may be made as ABR Advances or
Eurodollar Advances.

(b) The aggregate outstanding principal balance of all Loans shall be due and
payable on the Commitment Termination Date or on such earlier date upon which
all of the Commitments shall have been voluntarily terminated by the Borrower in
accordance with Section 2.5.

 

  2.2 Notice of Borrowing Loans

The Borrower agrees to notify the Administrative Agent, which notification shall
be irrevocable, no later than (a) 10:00 A.M. on the proposed Borrowing Date in
the case of Loans to consist of ABR Advances and (b) 10:00 A.M. at least two
Eurodollar Business Days prior to the proposed Borrowing Date in the case of
Loans to consist of Eurodollar Advances. Each such notice shall specify (i) the
aggregate amount requested to be borrowed under the Commitments, (ii) the
proposed Borrowing Date, (iii) whether a borrowing of Loans is to be of ABR
Advances or Eurodollar Advances, and the amount of each thereof and (iv) the
Eurodollar Interest Period for such Eurodollar Advances. Each such notice shall
be promptly confirmed by delivery to the Administrative Agent of a Borrowing
Request. Each Eurodollar Advance to be made on a Borrowing Date, when aggregated
with all amounts to be Converted to Eurodollar Advances on

 

15



--------------------------------------------------------------------------------

such date and having the same Eurodollar Interest Period as such Eurodollar
Advance, shall equal no less than $10,000,000, or an integral multiple of
$1,000,000 in excess thereof. Each ABR Advance made on each Borrowing Date shall
equal no less than $5,000,000 or an integral multiple of $500,000 in excess
thereof. The Administrative Agent shall promptly notify each Lender (by
telephone or otherwise, such notification to be confirmed by fax or other
writing) of each such Borrowing Request. Subject to its receipt of each such
notice from the Administrative Agent and subject to the terms and conditions
hereof, each Lender shall make immediately available funds available to the
Administrative Agent at the address therefor set forth in Section 11.2 not later
than 1:00 P.M. on each Borrowing Date in an amount equal to such Lender’s
Commitment Percentage of the Loans requested by the Borrower on such Borrowing
Date.

 

  2.3 [Intentionally Omitted]

 

  2.4 Use of Proceeds

The Borrower agrees that the proceeds of the Loans shall be used solely for
backup for the Commercial Paper Increase and other general corporate purposes
not inconsistent with the provisions hereof, including to finance in part the
purchase price of the Albertson’s Acquisition, provided that (i) prior to the
consummation of the Albertson’s Acquisition, the Borrower shall not be permitted
to borrow hereunder except in anticipation of the proposed direct or indirect
financing of part of the purchase price of the Albertson’s Acquisition (which
may include a borrowing for the purpose of refunding Albertson’s Acquisition
Anticipatory Commercial Paper), and (ii) after the consummation of the
Albertson’s Acquisition, the Borrower shall not be permitted to borrow hereunder
unless the aggregate amount of commercial paper of the Borrower outstanding
immediately prior to such borrowing exceeds $2.5 billion. Notwithstanding
anything to the contrary contained in any Loan Document, the Borrower further
agrees that no part of the proceeds of any Loan will be used, directly or
indirectly, and whether immediately, incidentally or ultimately (i) for a
purpose which violates any law, rule or regulation of any Governmental
Authority, including the provisions of Regulations U or X of the Board of
Governors of the Federal Reserve System, as amended or any provision of this
Agreement, including, without limitation, the provisions of Section 4.9 and
(ii) to make a loan to any director or executive officer of the Borrower or any
Subsidiary.

 

  2.5 Termination or Reduction of Commitments

(a) Voluntary Termination or Reductions. At the Borrower’s option and upon at
least three Domestic Business Days’ prior irrevocable notice to the
Administrative Agent, the Borrower may (i) terminate the Commitments at any
time, or (ii) permanently reduce the Aggregate Commitment Amount in part at any
time and from time to time, provided that (1) each such partial reduction shall
be in an amount equal to at least $10,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (2) immediately after giving effect to each
such reduction, the Aggregate Commitment Amount shall equal or exceed the
Aggregate Credit Exposure, and provided further that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of the issuance of long term Indebtedness or equity securities
(such notice to specify the proposed effective date), in which case such notice
may be revoked by the Borrower

 

16



--------------------------------------------------------------------------------

(by notice to the Administrative Agent on or prior to such specified effective
date) if such condition is not satisfied and the Borrower shall indemnify the
Lenders in accordance with Section 3.5.

(b) Mandatory Reductions. The Aggregate Commitment Amount shall be automatically
and permanently reduced by an amount equal to the Net Proceeds (if any) received
by or on behalf of the Borrower or any Subsidiary. Each such reduction shall be
effective concurrently with the earlier of any prepayment of the Loans pursuant
to Section 2.6(b) and the date such prepayment is required to be made pursuant
to Section 2.6(b).

(c) In General. Each reduction of the Aggregate Commitment Amount shall be made
by reducing each Lender’s Commitment Amount by a sum equal to such Lender’s
Commitment Percentage of the amount of such reduction.

(d) Termination. In addition to any termination or reduction of the Commitments
as otherwise provided herein, the Commitments shall be automatically terminated
and the Aggregate Commitment Amount shall be reduced to zero on the Commitment
Termination Date.

 

  2.6 Prepayments of Loans

(a) Voluntary Prepayments. The Borrower may prepay Loans, in whole or in part,
without premium or penalty, but subject to Section 3.5 at any time and from time
to time, by notifying the Administrative Agent, which notification shall be
irrevocable, at least two Eurodollar Business Days, in the case of a prepayment
of Eurodollar Advances or one Domestic Business Day, in the case of a prepayment
of ABR Advances, prior to the proposed prepayment date specifying (i) the Loans
to be prepaid, (ii) the amount to be prepaid, and (iii) the date of prepayment.
Upon receipt of each such notice, the Administrative Agent shall promptly notify
each Lender thereof. Each such notice given by the Borrower pursuant to this
Section shall be irrevocable, provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.5(a), then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.5(a), and the
Borrower shall indemnify the Lenders in accordance with Section 3.5. Each
partial prepayment under this Section shall be in a minimum amount of $1,000,000
($500,000 in the case of ABR Advances) or an integral multiple of $1,000,000
($100,000 in the case of ABR Advances) in excess thereof.

(b) Mandatory Prepayments. In the event and on each occasion that any Net
Proceeds are received by or on behalf of the Borrower or any Subsidiary, then,
after such Net Proceeds are received (but no later than one Business Day
thereafter), the Borrower shall prepay the Loans in an aggregate amount equal to
such Net Proceeds.

(c) Albertson’s Acquisition Prepayment. In the event that the Borrower borrows
Loans hereunder in anticipation of the proposed financing of part of the
purchase price of the Albertson’s Acquisition and the closing of the Albertson’s
Acquisition does not occur

 

17



--------------------------------------------------------------------------------

within four Business Days after such borrowing, then the Borrower shall prepay
such Loans in full no later than the fifth Business Day following such
borrowing.

(d) In General. Simultaneously with each prepayment hereunder, the Borrower
shall prepay all accrued interest on the amount prepaid through the date of
prepayment and indemnify the Lenders in accordance with Section 3.5.

 

  2.7 Notes

Any Lender may request that the Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Person or, if requested by such Person, such Person
and its registered assigns. Thereafter, all Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.7) be represented by a Note in like form payable to the order of the
payee named therein and its registered assigns.

 

3. PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES

 

  3.1 Disbursement of the Proceeds of the Loans

The Administrative Agent shall disburse the proceeds of the Loans at its office
specified in Section 11.2 by crediting to the Borrower’s general deposit account
with the Administrative Agent the funds received from each Lender. Unless the
Administrative Agent shall have received prior notice from a Lender (by
telephone or otherwise, such notice to be confirmed by fax or other writing)
that such Lender will not make available to the Administrative Agent such
Lender’s Commitment Percentage of the Loans to be made by it on a Borrowing
Date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such Borrowing Date in accordance with
this Section, provided that such Lender received notice thereof from the
Administrative Agent in accordance with the terms hereof, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such Borrowing Date a corresponding amount. If and to the extent such Lender
shall not have so made such amount available to the Administrative Agent, such
Lender and the Borrower severally agree to pay to the Administrative Agent,
forthwith on demand, such corresponding amount (to the extent not previously
paid by the other), together with interest thereon for each day from the date
such amount is made available to the Borrower until the date such amount is paid
to the Administrative Agent, at a rate per annum equal to, in the case of the
Borrower, the applicable interest rate set forth in Section 3.4(a) and, in the
case of such Lender, the Federal Funds Effective Rate from the date such payment
is due until the third day after such date and, thereafter, at the Federal Funds
Effective Rate plus 2%. Any such payment by the Borrower shall be without
prejudice to its rights against such Lender. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Loan as part of such Loans for purposes of this
Agreement, which Loan shall be deemed to have been made by such Lender on the
Borrowing Date applicable to such Loans.

 

18



--------------------------------------------------------------------------------

  3.2 Payments

(a) Each payment, including each prepayment, of principal and interest on the
Loans and of the Facility Fee (together with all of the other fees to be paid to
the Administrative Agent and the Lenders in connection with the Loan Documents,
the “Fees”), and of all of the other amounts to be paid to the Administrative
Agent and the Lenders in connection with the Loan Documents shall be made by the
Borrower to the Administrative Agent at its office specified in Section 11.2
without setoff, deduction or counterclaim in funds immediately available in New
York by 3:00 P.M. on the due date for such payment. The failure of the Borrower
to make any such payment by such time shall not constitute a default hereunder,
provided that such payment is made on such due date, but any such payment made
after 3:00 P.M. on such due date shall be deemed to have been made on the next
Domestic Business Day or Eurodollar Business Day, as the case may be, for the
purpose of calculating interest on amounts outstanding on the Loans. If the
Borrower has not made any such payment prior to 3:00 P.M., the Borrower hereby
authorizes the Administrative Agent to deduct the amount of any such payment
from such account(s) as the Borrower may from time to time designate in writing
to the Administrative Agent, upon which the Administrative Agent shall apply the
amount of such deduction to such payment. Promptly upon receipt thereof by the
Administrative Agent, each payment of principal and interest on the Loans shall
be remitted by the Administrative Agent in like funds as received to each Lender
(a) first, pro rata according to the amount of interest which is then due and
payable to the Lenders, and (b) second, pro rata according to the amount of
principal which is then due and payable to the Lenders. Each payment of the Fees
payable to the Lenders shall be promptly transmitted by the Administrative Agent
in like funds as received to each Lender pro rata according to such Lender’s
Commitment Amount or, if the Commitments shall have terminated or been
terminated, according to the outstanding principal amount of such Lender’s
Loans.

(b) If any payment hereunder or under the Loans shall be due and payable on a
day which is not a Domestic Business Day or Eurodollar Business Day, as the case
may be, the due date thereof (except as otherwise provided in the definition of
Eurodollar Interest Period) shall be extended to the next Domestic Business Day
or Eurodollar Business Day, as the case may be, and (except with respect to
payments in respect of the Facility Fee) interest shall be payable at the
applicable rate specified herein during such extension.

 

  3.3 Conversions; Other Matters

(a) The Borrower may elect at any time and from time to time to Convert one or
more Eurodollar Advances to an ABR Advance by giving the Administrative Agent at
least one Domestic Business Day’s prior irrevocable notice of such election,
specifying the amount to be so Converted. In addition, the Borrower may elect at
any time and from time to time to Convert an ABR Advance to any one or more new
Eurodollar Advances or to Convert any one or more existing Eurodollar Advances
to any one or more new Eurodollar Advances by giving the Administrative Agent no
later than 10:00 a.m. at least two Eurodollar Business Days’ prior irrevocable
notice, in the case of a Conversion to Eurodollar Advances, of such election,
specifying the amount to be so Converted and the initial Eurodollar Interest
Period relating thereto, provided that any Conversion of an ABR Advance to
Eurodollar Advances shall only be

 

19



--------------------------------------------------------------------------------

made on a Eurodollar Business Day. The Administrative Agent shall promptly
provide the Lenders with notice of each such election. Each Conversion of Loans
from one Type to another shall be made pro rata according to the outstanding
principal amount of the Loans of each Lender. ABR Advances and Eurodollar
Advances may be Converted pursuant to this Section in whole or in part, provided
that the amount to be Converted to each Eurodollar Advance, when aggregated with
any Eurodollar Advance to be made on such date in accordance with Section 2.1
and having the same Eurodollar Interest Period as such first Eurodollar Advance,
shall equal no less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof.

(b) Notwithstanding anything in this Agreement to the contrary, upon the
occurrence and during the continuance of a Default or an Event of Default, the
Borrower shall have no right to elect to Convert any existing ABR Advance to a
new Eurodollar Advance or to Convert any existing Eurodollar Advance to a new
Eurodollar Advance. In such event, such ABR Advance shall be automatically
continued as an ABR Advance or such Eurodollar Advance shall be automatically
Converted to an ABR Advance on the last day of the Eurodollar Interest Period
applicable to such Eurodollar Advance. The foregoing shall not affect any other
rights or remedies that the Administrative Agent or any Lender may have under
this Agreement or any other Loan Document.

(c) Each Conversion shall be effected by each Lender by applying the proceeds of
each new ABR Advance or Eurodollar Advance, as the case may be, to the existing
Advance (or portion thereof) being Converted (it being understood that such
Conversion shall not constitute a borrowing for purposes of Sections 4, 5 or 6).

(d) Notwithstanding any other provision of any Loan Document:

(i) if the Borrower shall have failed to elect a Eurodollar Advance under
Section 2.2 or this Section 3.3, as the case may be, in connection with any
borrowing of new Loans or expiration of an Eurodollar Interest Period with
respect to any existing Eurodollar Advance, the amount of the Loans subject to
such borrowing or such existing Eurodollar Advance shall thereafter be an ABR
Advance until such time, if any, as the Borrower shall elect a new Eurodollar
Advance pursuant to this Section 3.3,

(ii) the Borrower shall not be permitted to select a Eurodollar Advance the
Eurodollar Interest Period in respect of which ends later than the Commitment
Termination Date or such earlier date upon which all of the Commitments shall
have been voluntarily terminated by the Borrower in accordance with Section 2.5,
and

(iii) the Borrower shall not be permitted to have more than 15 Eurodollar
Advances outstanding at any one time, it being understood and agreed that each
borrowing of Eurodollar Advances pursuant to a single Borrowing Request shall
constitute the making of one Eurodollar Advance for the purpose of calculating
such limitation.

 

20



--------------------------------------------------------------------------------

  3.4 Interest Rates and Payment Dates

(a) Prior to Maturity. Except as otherwise provided in Sections 3.4(b) and
3.4(c), the Loans shall bear interest on the unpaid principal balance thereof at
the applicable interest rate or rates per annum set forth below:

 

LOANS

  

RATE

Loans constituting ABR Advances

   Alternate Base Rate applicable thereto plus the Applicable Margin.

Loans constituting Eurodollar Advances

   Eurodollar Rate applicable thereto plus the Applicable Margin.

(b) After Maturity, Late Payment Rate. After maturity, whether by acceleration,
notice of intention to prepay or otherwise, the outstanding principal balance of
the Loans shall bear interest at the Alternate Base Rate plus 2% per annum until
paid (whether before or after the entry of any judgment thereon). Any payment of
principal, interest or any Fees not paid on the date when due and payable shall
bear interest at the Alternate Base Rate plus 2% per annum from the due date
thereof until the date such payment is made (whether before or after the entry
of any judgment thereon).

(c) Highest Lawful Rate. Notwithstanding anything to the contrary contained in
this Agreement, at no time shall the interest rate payable to any Lender on any
of its Loans, together with the Fees and all other amounts payable hereunder to
such Lender to the extent the same constitute or are deemed to constitute
interest, exceed the Highest Lawful Rate. If in respect of any period during the
term of this Agreement, any amount paid to any Lender hereunder, to the extent
the same shall (but for the provisions of this Section 3.4) constitute or be
deemed to constitute interest, would exceed the maximum amount of interest
permitted by the Highest Lawful Rate during such period (such amount being
hereinafter referred to as an “Unqualified Amount”), then (i) such Unqualified
Amount shall be applied or shall be deemed to have been applied as a prepayment
of the Loans of such Lender, and (ii) if, in any subsequent period during the
term of this Agreement, all amounts payable hereunder to such Lender in respect
of such period which constitute or shall be deemed to constitute interest shall
be less than the maximum amount of interest permitted by the Highest Lawful Rate
during such period, then the Borrower shall pay to such Lender in respect of
such period an amount (each a “Compensatory Interest Payment”) equal to the
lesser of (x) a sum which, when added to all such amounts, would equal the
maximum amount of interest permitted by the Highest Lawful Rate during such
period, and (y) an amount equal to the aggregate sum of all Unqualified Amounts
less all other Compensatory Interest Payments.

(d) General. Interest shall be payable in arrears on each Interest Payment Date,
on the Commitment Termination Date and, to the extent provided in
Section 2.6(d), upon each prepayment of the Loans. Any change in the interest
rate on the Loans resulting from an increase or a decrease in the Alternate Base
Rate or any reserve requirement shall become

 

21



--------------------------------------------------------------------------------

effective as of the opening of business on the day on which such change shall
become effective. The Administrative Agent shall, as soon as practicable, notify
the Borrower and the Lenders of the effective date and the amount of each change
in the BNY Rate, but any failure to so notify shall not in any manner affect the
obligation of the Borrower to pay interest on the Loans in the amounts and on
the dates set forth herein. Each determination by the Administrative Agent of
the Alternate Base Rate and the Eurodollar Rate pursuant to this Agreement shall
be conclusive and binding on the Borrower absent manifest error. The Borrower
acknowledges that to the extent interest payable on the Loans is based on the
Alternate Base Rate, such rate is only one of the bases for computing interest
on loans made by the Lenders, and by basing interest payable on ABR Advances on
the Alternate Base Rate, the Lenders have not committed to charge, and the
Borrower has not in any way bargained for, interest based on a lower or the
lowest rate at which the Lenders may now or in the future make extensions of
credit to other Persons. All interest (other than interest calculated with
reference to the BNY Rate) shall be calculated on the basis of a 360-day year
for the actual number of days elapsed, and all interest determined with
reference to the BNY Rate shall be calculated on the basis of a 365/366-day year
for the actual number of days elapsed.

 

  3.5 Indemnification for Loss

Notwithstanding anything contained herein to the contrary, if: (i) the Borrower
shall fail to borrow a Eurodollar Advance or if the Borrower shall fail to
Convert a Eurodollar Advance after it shall have given notice to do so in which
it shall have requested a Eurodollar Advance pursuant to Section 2.2 or 3.3, as
the case may be, (ii) a Eurodollar Advance shall be terminated for any reason
prior to the last day of the Eurodollar Interest Period applicable thereto,
(iii) any repayment or prepayment of the principal amount of a Eurodollar
Advance is made for any reason on a date which is prior to the last day of the
Eurodollar Interest Period applicable thereto, or (iv) the Borrower shall have
revoked a notice of prepayment or notice of termination of the Commitments that
was conditioned upon the effectiveness of other credit facilities or the
consummation of the issuance of long term Indebtedness or equity securities
pursuant to Section 2.5 or 2.6, the Borrower agrees to indemnify each Lender
against, and to pay on demand directly to such Lender the amount (calculated by
such Lender using any method chosen by such Lender which is customarily used by
such Lender for such purpose) equal to any loss or expense suffered by such
Lender as a result of such failure to borrow or Convert, or such termination,
repayment, prepayment or revocation, including any loss, cost or expense
suffered by such Lender in liquidating or employing deposits acquired to fund or
maintain the funding of such Eurodollar Advance or redeploying funds prepaid or
repaid, in amounts which correspond to such Eurodollar Advance and any
reasonable internal processing charge customarily charged by such Lender in
connection therewith.

 

  3.6 Reimbursement for Costs, Etc.

If at any time or from time to time there shall occur a Regulatory Change and
any Lender shall have reasonably determined that such Regulatory Change
(i) shall have had or will thereafter have the effect of reducing (A) the rate
of return on such Lender’s capital or the capital of any Person directly or
indirectly owning or controlling such Lender (each a “Control Person”), or
(B) the asset value (for capital purposes) to such Lender or such Control
Person, as applicable, of

 

22



--------------------------------------------------------------------------------

the Loans, or any participation therein, in any case to a level below that which
such Lender or such Control Person could have achieved or would thereafter be
able to achieve but for such Regulatory Change (after taking into account such
Lender’s or such Control Person’s policies regarding capital), (ii) will impose,
modify or deem applicable any reserve, asset, special deposit or special
assessment requirements on deposits obtained in the interbank eurodollar market
in connection with the Loan Documents (excluding, with respect to any Eurodollar
Advance, any such requirement which is included in the determination of the rate
applicable thereto), (iii) will subject such Lender or such Control Person, as
applicable, to any tax (documentary, stamp or otherwise) with respect to this
Agreement or any Note, or (iv) will change the basis of taxation of payments to
such Lender or such Control Person, as applicable, of principal, interest or
fees payable under the Loan Documents (except, in the case of clauses (iii) and
(iv) above, for any tax or changes in the rate of tax on such Lender’s or such
Control Person’s net income) then, in each such case, within ten days after
demand by such Lender, the Borrower shall pay to such Lender or such Control
Person, as the case may be, such additional amount or amounts as shall be
sufficient to compensate such Lender or such Control Person, as the case may be,
for any such reduction, reserve or other requirement, tax, loss, cost or expense
(excluding general administrative and overhead costs) (collectively, “Costs”)
attributable to such Lender’s or such Control Person’s compliance during the
term hereof with such Regulatory Change. Each Lender may make multiple requests
for compensation under this Section.

Notwithstanding the foregoing, the Borrower will not be required to compensate
any Lender for any Costs under this Section 3.6 arising prior to 45 days
preceding the date of demand, unless the applicable Regulatory Change giving
rise to such Costs is imposed retroactively. In the case of retroactivity, such
notice shall be provided to the Borrower not later than 45 days from the date
that such Lender learned of such Regulatory Change. The Borrower’s obligation to
compensate such Lender shall be contingent upon the provision of such timely
notice (but any failure by such Lender to provide such timely notice shall not
affect the Borrower’s obligations with respect to (i) Costs incurred from the
date as of which such Regulatory Change became effective to the date that is 45
days after the date such Lender reasonably should have learned of such
Regulatory Change and (ii) Costs incurred following the provision of such
notice).

 

  3.7 Illegality of Funding

Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any law, regulation, treaty or directive, or any change therein
or in the interpretation or application thereof, shall make it unlawful for such
Lender to make or maintain any Eurodollar Advance as contemplated by this
Agreement, such Lender shall promptly notify the Borrower and the Administrative
Agent thereof, and (a) the commitment of such Lender to make such Eurodollar
Advances or Convert ABR Advances to such Eurodollar Advances shall forthwith be
suspended, (b) such Lender shall fund its portion of each requested Eurodollar
Advance as an ABR Advance and (c) such Lender’s Loans then outstanding as such
Eurodollar Advances, if any, shall be Converted automatically to an ABR Advance
on the last day of the then current Eurodollar Interest Period applicable
thereto or at such earlier time as may be required. If the commitment of any
Lender with respect to Eurodollar Advances is suspended pursuant to this Section
and such Lender shall have obtained actual knowledge that it is once again legal
for such Lender to make or maintain Eurodollar Advances, such Lender shall
promptly notify the Administrative Agent and the Borrower thereof and, upon
receipt of such notice by each of the Administrative Agent and the

 

23



--------------------------------------------------------------------------------

Borrower, such Lender’s commitment to make or maintain Eurodollar Advances shall
be reinstated. If the commitment of any Lender with respect to Eurodollar
Advances is suspended pursuant to this Section, such suspension shall not
otherwise affect such Lender’s Commitment.

 

  3.8 Option to Fund; Substituted Interest Rate

(a) Each Lender has indicated that, if the Borrower requests a Eurodollar
Advance, such Lender may wish to purchase one or more deposits in order to fund
or maintain its funding of its Commitment Percentage of such Eurodollar Advance
during the Eurodollar Interest Period with respect thereto; it being understood
that the provisions of this Agreement relating to such funding are included only
for the purpose of determining the rate of interest to be paid in respect of
such Eurodollar Advance and any amounts owing under Sections 3.5 and 3.6. Each
Lender shall be entitled to fund and maintain its funding of all or any part of
each Eurodollar Advance in any manner it sees fit, but all such determinations
hereunder shall be made as if such Lender had actually funded and maintained its
Commitment Percentage of each Eurodollar Advance during the applicable
Eurodollar Interest Period through the purchase of deposits in an amount equal
to the amount of its Commitment Percentage of such Eurodollar Advance and having
a maturity corresponding to such Eurodollar Interest Period. Each Lender may
fund its Loans from or for the account of any branch or office of such Lender as
such Lender may choose from time to time, subject to Section 3.10.

(b) In the event that (i) the Administrative Agent shall have determined in good
faith (which determination shall be conclusive and binding upon the Borrower)
that by reason of circumstances affecting the interbank eurodollar market either
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 or Section 3.3, or (ii) the Required Lenders
shall have notified the Administrative Agent that they have in good faith
determined (which determination shall be conclusive and binding on the Borrower)
that the applicable Eurodollar Rate will not adequately and fairly reflect the
cost to such Lenders of maintaining or funding loans bearing interest based on
such Eurodollar Rate with respect to any portion of the Loans that the Borrower
has requested be made as Eurodollar Advances or any Eurodollar Advance that will
result from the requested conversion of any portion of the Loans into Eurodollar
Advances (each, an “Affected Advance”), the Administrative Agent shall promptly
notify the Borrower and the Lenders (by telephone or otherwise, to be promptly
confirmed in writing) of such determination on or, to the extent practicable,
prior to the requested Borrowing Date or conversion date for such Affected
Advances. If the Administrative Agent shall give such notice, (A) any Affected
Advances shall be made as ABR Advances, (B) the Loans (or any portion thereof)
that were to have been Converted to Affected Advances shall be Converted to or
continued as ABR Advances, and (C) any outstanding Affected Advances shall be
Converted, on the last day of the then current Eurodollar Interest Period with
respect thereto, to ABR Advances. Until any notice under clauses (i) or (ii), as
the case may be, of this Section 3.8(b) has been withdrawn by the Administrative
Agent (by notice to the Borrower) promptly upon either (x) the Administrative
Agent having determined that such circumstances affecting the relevant market no
longer exist and that adequate and reasonable means do exist for determining the
Eurodollar Rate pursuant to Section 2.2 or Section 3.3, or (y) the
Administrative Agent having been notified by such Required Lenders that
circumstances no longer render the Loans (or any portion thereof)

 

24



--------------------------------------------------------------------------------

Affected Advances, no further Eurodollar Advances shall be required to be made
by the Lenders nor shall the Borrower have the right to Convert all or any
portion of the Loans to Eurodollar Advances.

 

  3.9 Certificates of Payment and Reimbursement

Each Lender agrees, in connection with any request by it for payment or
reimbursement pursuant to Section 3.5 or 3.6, to provide the Borrower with a
certificate, signed by an officer of such Lender, setting forth a description in
reasonable detail of any such payment or reimbursement. Each determination by
each Lender of such payment or reimbursement shall be conclusive absent manifest
error.

 

  3.10 Taxes; Net Payments

(a) All payments made by the Borrower under the Loan Documents shall be made
free and clear of, and without reduction for or on account of, any taxes
required by law to be withheld from any amounts payable under the Loan
Documents. In the event that the Borrower is prohibited by law from making such
payments free of deductions or withholdings, then the Borrower shall pay such
additional amounts to the Administrative Agent, for the benefit of the Lenders,
as may be necessary in order that the actual amounts received by the Lenders in
respect of interest and any other amounts payable under the Loan Documents after
deduction or withholding (and after payment of any additional taxes or other
charges due as a consequence of the payment of such additional amounts) shall
equal the amount that would have been received if such deduction or withholding
were not required. In the event that any such deduction or withholding can be
reduced or nullified as a result of the application of any relevant double
taxation convention, the Lenders and the Administrative Agent will, at the
expense of the Borrower, cooperate with the Borrower in making application to
the relevant taxing authorities seeking to obtain such reduction or
nullification, provided that the Lenders and the Administrative Agent shall have
no obligation to (i) engage in any litigation, hearing or proceeding with
respect thereto or (ii) disclose any tax return or other confidential
information. If the Borrower shall make any payment under this Section or shall
make any deduction or withholding from amounts paid under any Loan Document, the
Borrower shall forthwith forward to the Administrative Agent original or
certified copies of official receipts or other evidence acceptable to the
Administrative Agent establishing each such payment, deduction or withholding,
as the case may be, and the Administrative Agent in turn shall distribute copies
thereof to each Lender. If any payment to any Lender under any Loan Document is
or becomes subject to any withholding, such Lender shall (unless otherwise
required by a Governmental Authority or as a result of any law, rule,
regulation, order or similar directive applicable to such Lender) designate a
different office or branch to which such payment is to be made from that
initially selected thereby, if such designation would avoid such withholding and
would not be otherwise disadvantageous to such Lender in any respect. In the
event that any Lender determines that it received a refund or credit for taxes
paid by the Borrower under this Section, such Lender shall promptly notify the
Administrative Agent and the Borrower of such fact and shall remit to the
Borrower the amount of such refund or credit applicable to the payments made by
the Borrower in respect of such Lender under this Section.

 

25



--------------------------------------------------------------------------------

(b) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under the Loan Documents shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. Notwithstanding any provision herein
to the contrary, the Borrower shall have no obligation to pay to any Lender any
amount which the Borrower is liable to withhold due to the failure of such
Lender to file any statement of exemption required by the Internal Revenue Code.

 

  3.11 Facility Fee

The Borrower agrees to pay to the Administrative Agent for the pro rata account
of each Lender a fee (the “Facility Fee”) during the period commencing on the
Effective Date and ending on the Expiration Date, payable quarterly in arrears
on the last day of each March, June, September and December of each year,
commencing on the last day of the calendar quarter in which the Effective Date
shall have occurred, and on the Expiration Date, at a rate per annum equal to
the Applicable Margin of (a) prior to the Commitment Termination Date or such
earlier date upon which all of the Commitments shall have been voluntarily
terminated by the Borrower in accordance with Section 2.5, the Commitment Amount
of such Lender (whether used or unused), and (b) thereafter, the outstanding
principal balance of all Loans of such Lender. Notwithstanding anything to the
contrary contained in this Section, on and after the Commitment Termination
Date, the Facility Fee shall be payable upon demand. In addition, upon each
reduction of the Aggregate Commitment Amount pursuant to Sections 2.5(a) or
2.5(b), the Borrower shall pay the Facility Fee accrued on the amount of such
reduction through the date of such reduction. The Facility Fee shall be computed
on the basis of a 360-day year for the actual number of days elapsed.

 

  3.12 [Intentionally Omitted]

 

  3.13 Replacement of Lender

If the Borrower is obligated to pay to any Lender any amount under Section 3.6
or 3.10, the Borrower shall have the right within 90 days thereafter, in
accordance with the requirements of Section 11.7(b), if no Default or Event of
Default shall exist, to replace such Lender (the “Replaced Lender”) with one or
more other assignees (each a “Replacement Lender”), provided that (i) at the
time of any replacement pursuant to this Section, the Replacement Lender shall
enter into one or more Assignment and Acceptance Agreements pursuant to
Section 11.7(b) (with the processing and recordation fee referred to in
Section 11.7(b) payable pursuant to said Section 11.7(b) to be paid by the
Replacement Lender) pursuant to which the Replacement Lender shall acquire the
Commitment and the outstanding Loans of the Replaced Lender and, in connection
therewith, shall pay the following: (a) to the Replaced Lender, an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Loans of the Replaced Lender and (B) an amount equal to all
accrued, but unpaid, fees owing to the Replaced Lender and (b) to the
Administrative Agent an amount equal to all amounts owed by such

 

26



--------------------------------------------------------------------------------

Replaced Lender to the Administrative Agent under this Agreement, including,
without limitation, an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, a corresponding
amount of which was made available by the Administrative Agent to the Borrower
pursuant to Section 3.1 and which has not been repaid to the Administrative
Agent by such Replaced Lender or the Borrower, and (ii) all obligations of the
Borrower owing to the Replaced Lender (other than those specifically described
in clause (i) above in respect of which the assignment purchase price has been,
or is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon the execution of the respective
Assignment and Acceptance Agreements and the payment of amounts referred to in
clauses (i) and (ii) of this Section 3.13, the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement that are intended to survive the termination of the Commitments and
the repayment of the Loans.

 

4. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, and the Lenders to make the Loans, the Borrower hereby makes the
following representations and warranties to the Administrative Agent and the
Lenders:

 

  4.1 Existence and Power

Each of the Borrower and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation (except, in the case of the Subsidiaries, where the failure to be in
such good standing could not reasonably be expected to have a Material Adverse
effect), has all requisite corporate power and authority to own its Property and
to carry on its business as now conducted, and is qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which it
owns or leases real Property or in which the nature of its business requires it
to be so qualified (except those jurisdictions where the failure to be so
qualified or to be in good standing could not reasonably be expected to have a
Material Adverse effect).

 

  4.2 Authority

The Borrower has full corporate power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents, all of which have been duly
authorized by all proper and necessary corporate action and are not in
contravention of any applicable law or the terms of its Certificate of
Incorporation and By-Laws. No consent or approval of, or other action by,
shareholders of the Borrower, any Governmental Authority, or any other Person
(which has not already been obtained) is required to authorize in respect of the
Borrower, or is required in connection with the execution, delivery, and
performance by the Borrower of the Loan Documents or is required as a condition
to the enforceability of the Loan Documents against the Borrower.

 

27



--------------------------------------------------------------------------------

  4.3 Binding Agreement

The Loan Documents constitute the valid and legally binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.

 

  4.4 Litigation

There are no actions, suits, arbitration proceedings or claims (whether
purportedly on behalf of the Borrower, any Subsidiary or otherwise) pending or,
to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary or any of their respective Properties, or maintained by the Borrower
or any Subsidiary, at law or in equity, before any Governmental Authority which
could reasonably be expected to have a Material Adverse effect. There are no
proceedings pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Subsidiary (a) which call into question the validity or
enforceability of any Loan Document, or otherwise seek to invalidate, any Loan
Document, or (b) which might, individually or in the aggregate, materially and
adversely affect any of the transactions contemplated by any Loan Document (it
being understood that the Albertson’s Acquisition is not a transaction
contemplated by any Loan Document for purposes of this clause (b)).

 

  4.5 No Conflicting Agreements

(a) Neither the Borrower nor any Subsidiary is in default under any agreement to
which it is a party or by which it or any of its Property is bound the effect of
which could reasonably be expected to have a Material Adverse effect. No notice
to, or filing with, any Governmental Authority is required for the due
execution, delivery and performance by the Borrower of the Loan Documents.

(b) No provision of any existing material mortgage, material indenture, material
contract or material agreement or of any existing statute, rule, regulation,
judgment, decree or order binding on the Borrower or any Subsidiary or affecting
the Property of the Borrower or any Subsidiary conflicts with, or requires any
consent which has not already been obtained under, or would in any way prevent
the execution, delivery or performance by the Borrower of the terms of, any Loan
Document. The execution, delivery or performance by the Borrower of the terms of
each Loan Document will not constitute a default under, or result in the
creation or imposition of, or obligation to create, any Lien upon the Property
of the Borrower or any Subsidiary pursuant to the terms of any such mortgage,
indenture, contract or agreement.

 

  4.6 Taxes

The Borrower and each Subsidiary has filed or caused to be filed all tax
returns, and has paid, or has made adequate provision for the payment of, all
taxes shown to be due and payable on said returns or in any assessments made
against them, the failure of which to file or pay could reasonably be expected
to have a Material Adverse effect, and no tax Liens (other than Liens

 

28



--------------------------------------------------------------------------------

permitted under Section 8.2) have been filed against the Borrower or any
Subsidiary and no claims are being asserted with respect to such taxes which are
required by GAAP to be reflected in the Financial Statements and are not so
reflected, except for taxes which have been assessed but which are not yet due
and payable. The charges, accruals and reserves on the books of the Borrower and
each Subsidiary with respect to all federal, state, local and other taxes are
considered by the management of the Borrower to be adequate, and the Borrower
knows of no unpaid assessment which (a) could reasonably be expected to have a
Material Adverse effect, or (b) is or might be due and payable against it or any
Subsidiary or any Property of the Borrower or any Subsidiary, except such
thereof as are being contested in good faith and by appropriate proceedings
diligently conducted, and for which adequate reserves have been set aside in
accordance with GAAP or which have been assessed but are not yet due and
payable.

 

  4.7 Compliance with Applicable Laws; Filings

Neither the Borrower nor any Subsidiary is in default with respect to any
judgment, order, writ, injunction, decree or decision of any Governmental
Authority which default could reasonably be expected to have a Material Adverse
effect. The Borrower and each Subsidiary is complying with all applicable
statutes, rules and regulations of all Governmental Authorities, a violation of
which could reasonably be expected to have a Material Adverse effect. The
Borrower and each Subsidiary has filed or caused to be filed with all
Governmental Authorities all reports, applications, documents, instruments and
information required to be filed pursuant to all applicable laws, rules,
regulations and requests which, if not so filed, could reasonably be expected to
have a Material Adverse effect.

 

  4.8 Governmental Regulations

Neither the Borrower nor any Subsidiary nor any corporation controlling the
Borrower or any Subsidiary or under common control with the Borrower or any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, or is subject to any statute or regulation which regulates the
incurrence of Indebtedness.

 

  4.9 Federal Reserve Regulations; Use of Proceeds

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any margin stock within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, as amended. No part of the proceeds of the Loans has
been or will be used, directly or indirectly, and whether immediately,
incidentally or ultimately, for a purpose which violates any law, rule or
regulation of any Governmental Authority, including, without limitation, the
provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System, as amended. Anything in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to or on behalf
of the Borrower in violation of any limitation or prohibition provided by any
applicable law, regulation or statute, including said Regulation U. Following
application of the proceeds of each Loan, not more than 25% (or such greater or
lesser percentage as is provided in the exclusions from the definition of
“Indirectly Secured” contained in said Regulation U as in effect at the time of
the making of such Loan) of the value of the assets of the Borrower and the
Subsidiaries on a

 

29



--------------------------------------------------------------------------------

Consolidated basis that are subject to Section 8.2 will be Margin Stock. In
addition, no part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to make a loan
to any director or executive officer of the Borrower or any Subsidiary.

 

  4.10 No Misrepresentation

No representation or warranty contained in any Loan Document and no certificate
or written report furnished by the Borrower to the Administrative Agent or any
Lender pursuant to any Loan Document contains or will contain, as of its date, a
misstatement of material fact, or omits or will omit to state, as of its date, a
material fact required to be stated in order to make the statements therein
contained not misleading in the light of the circumstances under which made (it
being understood that the Borrower makes no representation or warranty hereunder
with respect to any projections or other forward looking information).

 

  4.11 Plans

Each Employee Benefit Plan of the Borrower, each Subsidiary and each ERISA
Affiliate is in compliance with ERISA and the Internal Revenue Code, where
applicable, except where the failure to so comply would not be material. The
Borrower, each Subsidiary and each ERISA Affiliate have complied with the
material requirements of Section 515 of ERISA with respect to each Pension Plan
which is a Multiemployer Plan, except where the failure to so comply would not
be material. The Borrower, each Subsidiary and each ERISA Affiliate has, as of
the date hereof, made all contributions or payments to or under each Pension
Plan required by law or the terms of such Pension Plan or any contract or
agreement. No liability to the PBGC has been, or is reasonably expected by the
Borrower, any Subsidiary or any ERISA Affiliate to be, incurred by the Borrower,
any Subsidiary or any ERISA Affiliate. Liability, as referred to in this
Section 4.11, includes any joint and several liability, but excludes any current
or, to the extent it represents future liability in the ordinary course, any
future liability for premiums under Section 4007 of ERISA. Each Employee Benefit
Plan which is a group health plan within the meaning of Section 5000(b)(1) of
the Internal Revenue Code is in material compliance with the continuation of
health care coverage requirements of Section 4980B of the Internal Revenue Code
and with the portability, nondiscrimination and other requirements of Sections
9801, 9802, 9803, 9811 and 9812 of the Internal Revenue Code.

 

  4.12 Environmental Matters

Neither the Borrower nor any Subsidiary (a) has received written notice or
otherwise learned of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
individually or in the aggregate could reasonably be expected to have a Material
Adverse effect, arising in connection with (i) any non-compliance with or
violation of the requirements of any applicable federal, state or local
environmental health or safety statute or regulation, or (ii) the release or
threatened release of any toxic or hazardous waste, substance or constituent, or
other substance into the environment, (b) to the best knowledge of the Borrower,
has any threatened or actual liability in connection with the release or
threatened release of any toxic or hazardous waste, substance or constituent, or
other substance into the

 

30



--------------------------------------------------------------------------------

environment which individually or in the aggregate could reasonably be expected
to have a Material Adverse effect, (c) has received notice of any federal or
state investigation evaluating whether any remedial action is needed to respond
to a release or threatened release of any toxic or hazardous waste, substance or
constituent or other substance into the environment for which the Borrower or
any Subsidiary is or would be liable, which liability would reasonably be
expected to have a Material Adverse effect, or (d) has received notice that the
Borrower or any Subsidiary is or may be liable to any Person under the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. Section 9601 et seq., or any analogous state law, which
liability would reasonably be expected to have a Material Adverse effect. The
Borrower and each Subsidiary is in compliance with the financial responsibility
requirements of federal and state environmental laws to the extent applicable,
including those contained in 40 C.F.R., parts 264 and 265, subpart H, and any
analogous state law, except in those cases in which the failure so to comply
would not reasonably be expected to have a Material Adverse effect.

 

  4.13  Financial Statements

The Borrower has heretofore delivered to the Lenders through the Administrative
Agent copies of (i) the audited Consolidated Balance Sheet of the Borrower and
its Subsidiaries as of December 31, 2005, and the related Consolidated
Statements of Operations, Shareholders’ Equity and Cash Flows for the fiscal
year then ended, and (ii) the unaudited Consolidated Balance Sheet of the
Borrower and its Subsidiaries as of April 1, 2006, and the related Consolidated
Statements of Operations, Shareholders’ Equity and Cash Flows for the fiscal
quarter then ended. The financial statements referred to in (i) and
(ii) immediately above, including all related notes and schedules, are herein
referred to collectively as the “Financial Statements”. The Financial Statements
fairly present the Consolidated financial condition and results of the
operations of the Borrower and the Subsidiaries as of the dates and for the
periods indicated therein and, except as noted therein, have been prepared in
conformity with GAAP as then in effect. Neither the Borrower nor any of the
Subsidiaries has any obligation or liability of any kind (whether fixed,
accrued, contingent, unmatured or otherwise) which, in accordance with GAAP as
then in effect, should have been disclosed in the Financial Statements and was
not. During the period from December 31, 2005 to and including the Effective
Date there has been no Material Adverse change, including as a result of any
change in law, in the consolidated financial condition, operations, business or
Property of the Borrower and the Subsidiaries taken as a whole.

 

5. CONDITIONS OF LENDING - FIRST LOANS ON THE FIRST BORROWING DATE

In addition to the requirements set forth in Section 6, the obligation of each
Lender on the first Borrowing Date to make one or more Loans is subject to the
fulfillment of the following conditions precedent prior to or simultaneously
with the Effective Date:

 

  5.1 Evidence of Corporate Action

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Secretary or an Assistant Secretary of the Borrower (i) attaching a
true and complete copy of the resolutions of its Board of Directors and of all
documents evidencing all other necessary corporate action (in form and substance
reasonably satisfactory to the Administrative Agent) taken

 

31



--------------------------------------------------------------------------------

by the Borrower to authorize the Loan Documents and the transactions
contemplated thereby, (ii) attaching a true and complete copy of its Certificate
of Incorporation and By-Laws, (iii) setting forth the incumbency of the officer
or officers of the Borrower who may sign the Loan Documents and any other
certificates, requests, notices or other documents now or in the future required
thereunder, and (iv) attaching a certificate of good standing of the Secretary
of State of the State of Delaware.

 

  5.2 Notes

The Administrative Agent shall have received a Note for each Lender that shall
have requested one, executed by the Borrower.

 

  5.3 Opinion of Counsel to the Borrower

The Administrative Agent shall have received:

(a) an opinion of Zenon Lankowsky, counsel to the Borrower, dated the Effective
Date, and in the form of Exhibit D-1; and

(b) an opinion of Davis Polk & Wardwell, special counsel to the Borrower, dated
the Effective Date, and in the form of Exhibit D-2.

 

  5.4 Rating

On the Effective Date, the senior unsecured long term debt ratings of the
Borrower by S&P and Moody’s shall not be less than BBB and Baa2, respectively.

 

6. CONDITIONS OF LENDING - ALL LOANS

The obligation of each Lender on any Borrowing Date to make each Loan is subject
to the fulfillment of the following conditions precedent:

 

  6.1 Compliance

On each Borrowing Date, and after giving effect to the Loans to be made on such
Borrowing Date, (a) there shall exist no Default or Event of Default, and
(b) the representations and warranties contained in this Agreement shall be true
and correct with the same effect as though such representations and warranties
had been made on such Borrowing Date, except those which are expressly specified
to be made as of an earlier date.

 

  6.2 Requests

The Administrative Agent shall have received a Borrowing Request from the
Borrower.

 

32



--------------------------------------------------------------------------------

  6.3 Loan Closings

All documents required by the provisions of this Agreement to have been executed
or delivered by the Borrower to the Administrative Agent or any Lender on or
before the applicable Borrowing Date shall have been so executed or delivered on
or before such Borrowing Date.

 

  6.4 Albertson’s Acquisition

On the Borrowing Date in respect of the financing of the Albertson’s
Acquisition, the Administrative Agent shall have received a certificate of the
Chief Financial Officer of the Borrower, dated as of such Borrowing Date,
certifying that (i) the closing of the Albertson’s Acquisition has been or will
be consummated substantially in accordance with all material terms and
conditions of the Albertson’s Asset Purchase Agreement and (ii) as of such
Borrowing Date (assuming the consummation of the Albertson’s Acquisition on such
Borrowing Date) there has been no Material Adverse change from the final
projections that have been most recently delivered to the Lenders by the
Borrower prior to the Effective Date.

 

7. AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Fees and all other sums payable under the Loan Documents,
the Borrower will:

 

  7.1 Legal Existence

Except as may otherwise be permitted by Sections 8.3 and 8.4, maintain, and
cause each Subsidiary to maintain, its corporate existence in good standing in
the jurisdiction of its incorporation or formation and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse effect, except that the corporate existence of Subsidiaries
operating closing or discontinued operations may be terminated.

 

  7.2 Taxes

Pay and discharge when due, and cause each Subsidiary so to do, all taxes,
assessments, governmental charges, license fees and levies upon or with respect
to the Borrower and such Subsidiary, and upon the income, profits and Property
thereof unless, and only to the extent, that either (i)(a) such taxes,
assessments, governmental charges, license fees and levies shall be contested in
good faith and by appropriate proceedings diligently conducted by the Borrower
or such Subsidiary, and (b) such reserve or other appropriate provision as shall
be required by GAAP shall have been made therefor, or (ii) the failure to pay or
discharge such taxes, assessments, governmental charges, license fees and levies
could not reasonably be expected to have a Material Adverse effect.

 

33



--------------------------------------------------------------------------------

  7.3 Insurance

Keep, and cause each Subsidiary to keep, insurance with responsible insurance
companies in such amounts and against such risks as is usually carried by the
Borrower or such Subsidiary.

 

  7.4 Performance of Obligations

Pay and discharge promptly when due, and cause each Subsidiary so to do, all
lawful Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, could reasonably be expected to (a) have a Material
Adverse effect, or (b) become a Lien on the Property of the Borrower or any
Subsidiary, except those Liens permitted under Section 8.2, provided that
neither the Borrower nor such Subsidiary shall be required to pay or discharge
or cause to be paid or discharged any such Indebtedness, obligation or claim so
long as (i) the validity thereof shall be contested in good faith and by
appropriate proceedings diligently conducted by the Borrower or such Subsidiary,
and (ii) such reserve or other appropriate provision as shall be required by
GAAP shall have been made therefor.

 

  7.5 Condition of Property

Except for ordinary wear and tear, at all times, maintain, protect and keep in
good repair, working order and condition, all material Property necessary for
the operation of its business (other than Property which is replaced with
similar Property) as then being operated, and cause each Subsidiary so to do.

 

  7.6 Observance of Legal Requirements

Observe and comply in all material respects, and cause each Subsidiary so to do,
with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions and requirements of
all Governmental Authorities, which now or at any time hereafter may be
applicable to it or to such Subsidiary, a violation of which could reasonably be
expected to have a Material Adverse effect.

 

  7.7 Financial Statements and Other Information

Maintain, and cause each Subsidiary to maintain, a standard system of accounting
in accordance with GAAP, and furnish to each Lender:

(a) As soon as available and, in any event, within 120 days after the close of
each fiscal year, a copy of (x) the Borrower’s 10-K in respect of such fiscal
year, and (y) (i) the Borrower’s Consolidated Balance Sheet as of the end of
such fiscal year, and (ii) the related Consolidated Statements of Operations,
Shareholders’ Equity and Cash Flows, as of and through the end of such fiscal
year, setting forth in each case in comparative form the corresponding figures
in respect of the previous fiscal year, all in reasonable detail, and
accompanied by a report of the Borrower’s auditors, which report shall state
that (A) such auditors audited such financial statements, (B) such audit was
made in accordance with generally accepted auditing standards in

 

34



--------------------------------------------------------------------------------

effect at the time and provides a reasonable basis for such opinion, and
(C) said financial statements have been prepared in accordance with GAAP;

(b) As soon as available, and in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year, a copy of (x) the
Borrower’s 10-Q in respect of such fiscal quarter, and (y) (i) the Borrower’s
Consolidated Balance Sheet as of the end of such quarter and (ii) the related
Consolidated Statements of Operations, Shareholders’ Equity and Cash Flows for
(A) such quarter and (B) the period from the beginning of the then current
fiscal year to the end of such quarter, in each case in comparable form with the
prior fiscal year, all in reasonable detail and prepared in accordance with GAAP
(without footnotes and subject to year-end adjustments);

(c) Simultaneously with the delivery of the financial statements required by
clauses (a) and (b) above, a certificate of the chief financial officer or
treasurer of the Borrower certifying that no Default or Event of Default shall
have occurred or be continuing or, if so, specifying in such certificate all
such Defaults and Events of Default, and setting forth computations in
reasonable detail demonstrating compliance with Sections 8.1 and 8.9.

(d) Prompt notice upon the Borrower becoming aware of any change in a Pricing
Level;

(e) Promptly upon becoming available, copies of all regular or periodic reports
(including current reports on Form 8-K) which the Borrower or any Subsidiary may
now or hereafter be required to file with or deliver to the Securities and
Exchange Commission, or any other Governmental Authority succeeding to the
functions thereof, and copies of all material news releases sent to all
stockholders;

(f) Prompt written notice of: (i) any citation, summons, subpoena, order to show
cause or other order naming the Borrower or any Subsidiary a party to any
proceeding before any Governmental Authority which could reasonably be expected
to have a Material Adverse effect, and include with such notice a copy of such
citation, summons, subpoena, order to show cause or other order, (ii) any lapse
or other termination of any license, permit, franchise or other authorization
issued to the Borrower or any Subsidiary by any Governmental Authority,
(iii) any refusal by any Governmental Authority to renew or extend any license,
permit, franchise or other authorization, and (iv) any dispute between the
Borrower or any Subsidiary and any Governmental Authority, which lapse,
termination, refusal or dispute, referred to in clause (ii), (iii) or
(iv) above, could reasonably be expected to have a Material Adverse effect;

(g) Prompt written notice of the occurrence of (i) each Default, (ii) each Event
of Default and (iii) each Material Adverse change;

(h) Promptly upon receipt thereof, copies of any audit reports delivered in
connection with the statements referred to in Section 7.7(a);

 

35



--------------------------------------------------------------------------------

(i) From time to time, such other information regarding the financial position
or business of the Borrower and the Subsidiaries as the Administrative Agent, at
the request of any Lender, may reasonably request; and

(j) Prompt written notice of such other information with documentation required
by bank regulatory authorities under applicable “know your customer” and
Anti-Money Laundering rules and regulations (including, without limitation, the
USA Patriot Act), as from time to time may be reasonably requested by the
Administrative Agent or any Lender.

 

  7.8 Records

Upon reasonable notice and during normal business hours, permit representatives
of the Administrative Agent and each Lender to visit the offices of the Borrower
and each Subsidiary, to examine the books and records (other than tax returns
and work papers related to tax returns) thereof and auditors’ reports relating
thereto, to discuss the affairs of the Borrower and each Subsidiary with the
respective officers thereof, and to meet and discuss the affairs of the Borrower
and each Subsidiary with the Borrower’s auditors.

 

  7.9 Authorizations

Maintain and cause each Subsidiary to maintain, in full force and effect, all
copyrights, patents, trademarks, trade names, franchises, licenses, permits,
applications, reports, and other authorizations and rights, which, if not so
maintained, would individually or in the aggregate have a Material Adverse
effect.

 

8. NEGATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Fees and all other sums which are payable under the Loan
Documents, the Borrower will not:

 

  8.1 Subsidiary Indebtedness

Permit the Indebtedness of all Subsidiaries (excluding the ESOP Guaranty) to
exceed (on a combined basis) 10% of Tangible Net Worth.

 

  8.2 Liens

Create, incur, assume or suffer to exist any Lien against or on any Property now
owned or hereafter acquired by the Borrower or any of the Subsidiaries, or
permit any of the Subsidiaries so to do, except any one or more of the following
types of Liens: (a) Liens in connection with workers’ compensation, unemployment
insurance or other social security obligations (which phrase shall not be
construed to refer to ERISA or the minimum funding obligations under Section 412
of the Code), (b) Liens to secure the performance of bids, tenders, letters of
credit, contracts (other than contracts for the payment of Indebtedness),
leases, statutory obligations, surety, customs, appeal, performance and payment
bonds and other obligations of like nature, in each such case arising in the
ordinary course of business, (c) mechanics’, workmen’s,

 

36



--------------------------------------------------------------------------------

carriers’, warehousemen’s, materialmen’s, landlords’ or other like Liens arising
in the ordinary course of business with respect to obligations which are not due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, (d) Liens for taxes, assessments, fees or governmental
charges the payment of which is not required by Section 7.2, (e) easements,
rights of way, restrictions, leases of Property to others, easements for
installations of public utilities, title imperfections and restrictions, zoning
ordinances and other similar encumbrances affecting Property which in the
aggregate do not materially impair its use for the operation of the business of
the Borrower or such Subsidiary, (f) Liens on Property of the Subsidiaries under
capital leases and Liens on Property of the Subsidiaries acquired (whether as a
result of purchase, capital lease, merger or other acquisition) and either
existing on such Property when acquired, or created contemporaneously with or
within 12 months of such acquisition to secure the payment or financing of the
purchase price of such Property (including the construction, development,
substantial repair, alteration or improvement thereof), and any renewals
thereof, provided that such Liens attach only to the Property so purchased or
acquired (including any such construction, development, substantial repair,
alteration or improvement thereof) and provided further that the Indebtedness
secured by such Liens is permitted by Section 8.1, (g) statutory Liens in favor
of lessors arising in connection with Property leased to the Borrower or any of
the Subsidiaries, (h) Liens of attachments, judgments or awards against the
Borrower or any of the Subsidiaries with respect to which an appeal or
proceeding for review shall be pending or a stay of execution or bond shall have
been obtained, or which are otherwise being contested in good faith and by
appropriate proceedings diligently conducted, and in respect of which adequate
reserves shall have been established in accordance with GAAP on the books of the
Borrower or such Subsidiary, (i) Liens securing Indebtedness of a Subsidiary to
the Borrower or another Subsidiary, (j) Liens (other than Liens permitted by any
of the foregoing clauses) arising in the ordinary course of its business which
do not secure Indebtedness and do not, in the aggregate, materially detract from
the value of the business of the Borrower and its Subsidiaries, taken as a
whole, and (k) additional Liens securing Indebtedness of the Borrower and the
Subsidiaries in an aggregate outstanding Consolidated principal amount not
exceeding 10% of Tangible Net Worth.

 

  8.3 Dispositions

Make any Disposition, or permit any of its Subsidiaries so to do, of all or
substantially all of the assets of the Borrower and the Subsidiaries on a
Consolidated basis.

 

  8.4 Merger or Consolidation, Etc.

The Borrower will not consolidate with, be acquired by, or merge into or with
any Person unless (x) immediately after giving effect thereto no Default or
Event of Default shall or would exist and (y) either (i) the Borrower or (ii) a
corporation organized and existing under the laws of one of the States of the
United States of America shall be the survivor of such consolidation or merger,
provided that if the Borrower is not the survivor, the corporation which is the
survivor shall expressly assume, pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance satisfactory to
the Administrative Agent, all obligations of the Borrower under the Loan
Documents and the Administrative Agent shall have received such documents,
opinions and certificates as it shall have reasonable requested in connection
therewith.

 

37



--------------------------------------------------------------------------------

  8.5 Acquisitions

Make any Acquisition, or permit any of the Subsidiaries so to do, except any one
or more of the following: (a) Intercompany Dispositions permitted by Section 8.3
and (b) Acquisitions by the Borrower or any of the Subsidiaries (including the
Albertson’s Acquisition), provided that immediately before and after giving
effect to each such Acquisition no Default or Event of Default shall or would
exist.

 

  8.6 Restricted Payments

Make any Restricted Payment or permit any of the Subsidiaries so to do, except
any one or more of the following Restricted Payments: (a) any direct or indirect
Subsidiary may make dividends or other distributions to the Borrower or to any
other direct or indirect Subsidiary, and (b) the Borrower may make Restricted
Payments, provided that, in the case of this clause (b), immediately before and
after giving effect thereto, no Event of Default shall or would exist. Nothing
in this Section 8.6 shall prohibit or restrict the declaration or payment of
dividends in respect of the Series One ESOP Convertible Preferred Stock of the
Borrower.

 

  8.7 Limitation on Upstream Dividends by Subsidiaries

Permit or cause any of the Subsidiaries to enter into or agree, or otherwise be
or become subject, to any agreement, contract or other arrangement (other than
this Agreement) with any Person (each a “Restrictive Agreement”) pursuant to the
terms of which (a) such Subsidiary is or would be prohibited from declaring or
paying any cash dividends on any class of its stock owned directly or indirectly
by the Borrower or any of the other Subsidiaries or from making any other
distribution on account of any class of any such stock (herein referred to as
“Upstream Dividends”), or (b) the declaration or payment of Upstream Dividends
by a Subsidiary to the Borrower or another Subsidiary, on an annual or
cumulative basis, is or would be otherwise limited or restricted (“Dividend
Restrictions”). Notwithstanding the foregoing, nothing in this Section 8.7 shall
prohibit:

(i) Dividend Restrictions set forth in any Restrictive Agreement in effect on
the date hereof and any extensions, refinancings, renewals or replacements
thereof, provided that the Dividend Restrictions in any such extensions,
refinancings, renewals or replacements are no less favorable in any material
respect to the Lenders than those Dividend Restrictions that are then in effect
and that are being extended, refinanced, renewed or replaced;

(ii) Dividend Restrictions existing with respect to any Person acquired by the
Borrower or any Subsidiary and existing at the time of such acquisition, which
Dividend Restrictions are not applicable to any Person or the property or assets
of any Person other than such Person or its property or assets acquired, and any
extensions, refinancings, renewals or replacements of any of the foregoing,
provided that the Dividend Restrictions in any such extensions, refinancings,
renewals or replacements are no less favorable in any material respect to the
Lenders than those Dividend Restrictions that are then in effect and that are
being extended, refinanced, renewed or replaced;

 

38



--------------------------------------------------------------------------------

(iii) Dividend Restrictions consisting of customary net worth, leverage and
other financial covenants, customary covenants regarding the merger of or sale
of assets of a Subsidiary, customary restrictions on transactions with
affiliates, and customary subordination provisions governing Indebtedness owed
to the Borrower or any Subsidiary, in each case contained in, or required by,
any agreement governing Indebtedness incurred by a Subsidiary in accordance with
Section 8.1; or

(iv) Dividend Restrictions contained in any other credit agreement so long as
such Dividend Restrictions are no more restrictive than those contained in this
Agreement (including Dividend Restrictions contained in the Existing 2004 Five
Year Credit Agreement, the Existing 2005 Five Year Credit Agreement and the New
2006 Five Year Credit Agreement).

 

  8.8 Limitation on Negative Pledges

Enter into any agreement, other than (i) this Agreement, (ii) the New 2006 Five
Year Credit Agreement, (iii) any other credit agreement that is substantially
similar to this Agreement, and (iv) purchase money mortgages or capital leases
permitted by this Agreement (in which cases, any prohibition or limitation shall
only be effective against the assets financed thereby), or permit any Subsidiary
so to do, which prohibits or limits the ability of the Borrower or such
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired to secure the
obligations of the Borrower hereunder.

 

  8.9 Ratio of Consolidated Indebtedness to Total Capitalization

Permit its ratio of Consolidated Indebtedness to Total Capitalization at the end
of any fiscal quarter to exceed 0.6 : 1.0.

 

  8.10  Albertson’s Acquisition

(a) Amend the Albertson’s Asset Purchase Agreement if such amendment has the
effect of (i) increasing the purchase price to be paid by the Borrower
thereunder by a material amount, (ii) increasing the liabilities of the Borrower
thereunder by a material amount, or (iii) decreasing the assets being acquired
thereunder by the Borrower by a material amount, in each case, without the
consent of the Administrative Agent.

(b) Waive any material condition to the obligations of the sellers under the
Albertson’s Asset Purchase Agreement to consummate the transactions contemplated
by the Albertson’s Asset Purchase Agreement without the consent of the
Administrative Agent.

 

9. DEFAULT

 

  9.1 Events of Default

The following shall each constitute an “Event of Default” hereunder:

(a) The failure of the Borrower to make any payment of principal on any Loan
when due and payable; or

 

39



--------------------------------------------------------------------------------

(b) The failure of the Borrower to make any payment of interest on any Loan or
of any Fee on any date when due and payable and such default shall continue
unremedied for a period of 5 Domestic Business Days after the same shall be due
and payable; or

(c) The failure of the Borrower to observe or perform any covenant or agreement
contained in Sections 2.4 or 7.1 or in Section 8; or

(d) The failure of the Borrower to observe or perform any other covenant or
agreement contained in this Agreement, and such failure shall have continued
unremedied for a period of 30 days after the Borrower shall have become aware of
such failure; or

(e) [Intentionally Omitted]

(f) Any representation or warranty of the Borrower (or of any of its officers on
its behalf) made in any Loan Document, or made in any certificate, report,
opinion (other than an opinion of counsel) or other document delivered on or
after the date hereof shall in any such case prove to have been incorrect or
misleading (whether because of misstatement or omission) in any material respect
when made; or

(g) (i) Obligations in an aggregate Consolidated amount in excess of $25,000,000
of the Borrower (other than its obligations hereunder and under the Notes) and
the Subsidiaries, whether as principal, guarantor, surety or other obligor, for
the payment of any Indebtedness or any net liability under interest rate swap,
collar, exchange or cap agreements, (A) shall become or shall be declared to be
due and payable prior to the expressed maturity thereof, or (B) shall not be
paid when due or within any grace period for the payment thereof, or (ii) any
holder of any such obligations shall have the right to declare the Indebtedness
evidenced thereby due and payable prior to its stated maturity; or

(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

(i) The Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the

 

40



--------------------------------------------------------------------------------

Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or

(j) The Borrower or any Subsidiary shall (i) suspend or discontinue its business
(except for store closings in the ordinary course of business and except in
connection with a permitted Disposition under Section 8.3 and as may otherwise
be expressly permitted herein), or (ii) generally not be paying its debts as
such debts become due, or (iii) admit in writing its inability to pay its debts
as they become due; or

(k) Judgments or decrees in an aggregate Consolidated amount in excess of
$25,000,000 against the Borrower and the Subsidiaries shall remain unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of 60
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment; or

(l) After the Effective Date a Change of Control shall occur; or

(m) (i) Any Termination Event shall occur (x) with respect to any Pension Plan
(other than a Multiemployer Plan) or (y) with respect to any other retirement
plan subject to Section 302 of ERISA or Section 412 of the Internal Revenue
Code, which plan, during the five year period prior to such Termination Event,
was the responsibility in whole or in part of the Borrower, any Subsidiary or
any ERISA Affiliate, provided that this clause (y) shall only apply if, in
connection with such Termination Event, it is reasonably likely that liability
in an aggregate Consolidated amount in excess of $25,000,000 will be imposed
upon the Borrower, any Subsidiary or any ERISA Affiliate; (ii) any Accumulated
Funding Deficiency, whether or not waived, in an aggregate Consolidated amount
in excess of $25,000,000 shall exist with respect to any Pension Plan (other
than that portion of a Multiemployer Plan’s Accumulated Funding Deficiency to
the extent such Accumulated Funding Deficiency is attributable to employers
other than Borrower, any Subsidiary or any ERISA Affiliate); (iii) any Person
shall engage in any Prohibited Transaction involving any Employee Benefit Plan;
(iv) the Borrower, any Subsidiary or any ERISA Affiliate shall fail to pay when
due an amount which is payable by it to the PBGC or to a Pension Plan (including
a Multiemployer Plan) under Title IV of ERISA; (v) the imposition of any tax
under Section 4980(B)(a) of the Internal Revenue Code; or (vi) the assessment of
a civil penalty with respect to any Employee Benefit Plan under Section 502(c)
of ERISA; in each case, to the extent such event or condition would have a
Material Adverse effect.

 

  9.2 Remedies

(a) Upon the occurrence of an Event of Default or at any time thereafter during
the continuance of an Event of Default, the Administrative Agent, at the written
request of the Required Lenders, shall notify the Borrower that the Commitments
have been terminated and/or that all of the Loans and the Notes and all accrued
and unpaid interest on any thereof and all other amounts owing under the Loan
Documents have been declared immediately due and payable, provided that upon the
occurrence of an Event of Default under Section 9.1(h), (i) or (j)

 

41



--------------------------------------------------------------------------------

with respect to the Borrower, the Commitments shall automatically terminate and
all of the Loans and the Notes and all accrued and unpaid interest on any
thereof and all other amounts owing under the Loan Documents shall become
immediately due and payable without declaration or notice to the Borrower. To
the fullest extent not prohibited by law, except for the notice provided for in
the preceding sentence, the Borrower expressly waives any presentment, demand,
protest, notice of protest or other notice of any kind in connection with the
Loan Documents and its obligations thereunder. To the fullest extent not
prohibited by law, the Borrower further expressly waives and covenants not to
assert any appraisement, valuation, stay, extension, redemption or similar law,
now or at any time hereafter in force which might delay, prevent or otherwise
impede the performance or enforcement of the Loan Documents.

(b) In the event that the Commitments shall have been terminated or all of the
Loans and the Notes shall have been declared due and payable pursuant to the
provisions of this Section, the Administrative Agent and the Lenders agree,
among themselves, that any funds received from or on behalf of the Borrower
under any Loan Document by any Lender (except funds received by any Lender as a
result of a purchase from such Lender pursuant to the provisions of
Section 11.9(b)) shall be remitted to the Administrative Agent, and shall be
applied by the Administrative Agent in payment of the Loans and the other
obligations of the Borrower under the Loan Documents in the following manner and
order: (1) first, to reimburse the Administrative Agent and the Lenders, in that
order, for any expenses due from the Borrower pursuant to the provisions of
Section 11.5, (2) second, to the payment of the Fees, (3) third, to the payment
of any expenses or amounts (other than the principal of and interest on the
Loans and the Notes) payable by the Borrower to the Administrative Agent or any
of the Lenders under the Loan Documents, (4) fourth, to the payment, pro rata
according to the outstanding principal balance of the Loans of each Lender, of
interest due on the Loans, (5) fifth, to the payment, pro rata according to the
outstanding principal balance of the Loans of each Lender, of the aggregate
outstanding principal balance of the Loans, and (6) sixth, any remaining funds
shall be paid to whosoever shall be entitled thereto or as a court of competent
jurisdiction shall direct.

(c) In the event that the Loans and the Notes shall have been declared due and
payable pursuant to the provisions of this Section 9.2, the Administrative Agent
upon the written request of the Required Lenders, shall proceed to enforce the
rights of the holders of the Loans and the Notes by suit in equity, action at
law and/or other appropriate proceedings, whether for payment or the specific
performance of any covenant or agreement contained in the Loan Documents. In the
event that the Administrative Agent shall fail or refuse so to proceed, each
Lender shall be entitled to take such action as the Required Lenders shall deem
appropriate to enforce its rights under the Loan Documents.

 

10. AGENT

 

  10.1  Appointment

Each Lender hereby irrevocably designates and appoints BNY as the Administrative
Agent of such Lender under the Loan Documents and each Lender irrevocably
authorizes the Administrative Agent to take such action on its behalf under the
provisions of the Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to the

 

42



--------------------------------------------------------------------------------

Administrative Agent by the terms of the Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained in the Loan Documents, the Administrative Agent shall
not have any duties or responsibilities except those expressly set forth in the
Loan Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into the Loan Documents or otherwise exist against the Administrative
Agent.

 

  10.2  Delegation of Duties

The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to rely upon the
advice of counsel concerning all matters pertaining to such duties, and shall
not be liable for any action taken or omitted to be taken in good faith upon the
advice of such counsel.

 

  10.3  Exculpatory Provisions

None of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by the Administrative Agent or such Person
under or in connection with the Loan Documents (except the Administrative Agent
for its own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any party contained in the Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, the Loan
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Loan Documents or for any failure of the Borrower
or any other Person to perform its obligations thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
into the observance or performance of any of the covenants or agreements
contained in, or conditions of, the Loan Documents, or to inspect the Property,
books or records of the Borrower or any Subsidiary. The Administrative Agent
shall not be under any liability or responsibility to the Borrower or any other
Person as a consequence of any failure or delay in performance, or any breach,
by any Lender of any of its obligations under any of the Loan Documents. The
Lenders acknowledge that the Administrative Agent shall not be under any duty to
take any discretionary action permitted under the Loan Documents unless the
Administrative Agent shall be requested in writing to do so by the Required
Lenders.

 

  10.4  Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, request, consent, certificate,
affidavit, opinion, letter, cablegram, telegram, fax, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent shall not be under any duty
to examine or pass upon the validity, effectiveness or genuineness of the Loan
Documents or any instrument, document or

 

43



--------------------------------------------------------------------------------

communication furnished pursuant thereto or in connection therewith, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine, have been signed or sent by the proper parties and are
what they purport to be. The Administrative Agent shall be fully justified in
failing or refusing to take any action not expressly required under the Loan
Documents unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under the Loan
Documents in accordance with a request of the Required Lenders or, if required
by Section 11.1, all Lenders, and such request and any action taken or failure
to act pursuant thereto shall be binding upon the Borrower, all the Lenders and
all future holders of the Notes.

 

  10.5  Notice of Default

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
shall have received written notice thereof from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating such notice is a “Notice of Default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action or give such
directions, or refrain from taking such action or giving such directions, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.

 

  10.6  Non-Reliance

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to such Lender and that no act by the
Administrative Agent hereafter, including any review of the affairs of the
Borrower or the Subsidiaries, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that such Lender has, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own evaluation
of and investigation into the business, operations, Property, financial and
other condition and creditworthiness of the Borrower and the Subsidiaries and
has made its own decision to enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, evaluations and decisions in taking or not taking action under
the Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, Property, financial and other
condition and creditworthiness of the Borrower and the Subsidiaries. Each Lender
acknowledges that a copy of this Agreement and all exhibits and schedules hereto
have been made available to it and its individual counsel for review, and each
Lender acknowledges that it is satisfied with the form and substance thereof.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders

 

44



--------------------------------------------------------------------------------

by the Administrative Agent hereunder, the Administrative Agent shall have no
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, Property, financial and other
condition or creditworthiness of the Borrower or the Subsidiaries which may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

  10.7  Administrative Agent in Its Individual Capacity

BNY and each Affiliate thereof, may make loans to, accept deposits from, issue
letters of credit for the account of and generally engage in any kind of
business with the Borrower and the Subsidiaries as though it were not the
Administrative Agent. With respect to the Commitment made or renewed by BNY and
each Note issued to BNY (if any), BNY shall have the same rights and powers
under the Loan Documents as any Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” shall include BNY.

 

  10.8  Successor Administrative Agent

If at any time the Administrative Agent deems it advisable, in its sole
discretion, it may submit to each Lender a written notification of its
resignation as Administrative Agent under the Loan Documents, such resignation
to be effective on the earlier to occur of (a) the thirtieth day after the date
of such notice, and (b) the date upon which any successor to the Administrative
Agent, in accordance with the provisions of this Section, shall have accepted in
writing its appointment as successor Administrative Agent. Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Administrative Agent, which successor Administrative Agent,
provided that no Default or Event of Default shall then exist, shall be
reasonably satisfactory to the Borrower. If no such successor Administrative
Agent shall have been so appointed by the Required Lenders and accepted such
appointment within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which successor
Administrative Agent shall be a commercial bank organized or licensed under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the written
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall automatically
become a party to this Agreement and shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent’s rights, powers,
privileges and duties as Administrative Agent under the Loan Documents shall be
terminated. The Borrower and the Lenders shall execute such documents as shall
be necessary to effect such appointment. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent. If at any time there shall not be a duly
appointed and acting Administrative Agent, upon notice duly given, the Borrower
agrees to make each payment when due under the Loan Documents directly to the
Lenders entitled thereto during such time.

 

45



--------------------------------------------------------------------------------

  10.9 Co-Syndication Agents

The Co-Syndication Agents shall have no duties or obligations under the Loan
Documents in their capacities as Co-Syndication Agents.

 

11. OTHER PROVISIONS

 

  11.1 Amendments, Waivers, Etc.

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents and, with the written consent of the
Required Lenders, the Administrative Agent on behalf of the Lenders may execute
and deliver to any such parties a written instrument waiving or consenting to
the departure from, on such terms and conditions as the Administrative Agent may
specify in such instrument, any of the requirements of the Loan Documents or any
Default or Event of Default and its consequences, provided that no such
amendment, supplement, modification, waiver or consent shall (i) increase the
Commitment Amount of any Lender without the consent of such Lender (provided
that no waiver of a Default or Event of Default shall be deemed to constitute
such an increase), (ii) extend the Commitment Period without the consent of each
Lender directly affected thereby, (iii) reduce the amount, or extend the time of
payment, of the Fees without the consent of each Lender directly affected
thereby, (iv) reduce the rate, or extend the time of payment of, interest on any
Loan or any Note (other than the applicability of any post-default increase in
such rate of interest) without the consent of each Lender directly affected
thereby, (v) reduce the amount, or extend the time of payment of any payment of
principal on any Loan or any Note without the consent of each Lender directly
affected thereby, (vi) decrease or forgive the principal amount of any Loan or
any Note without the consent of each Lender directly affected thereby,
(vii) consent to any assignment or delegation by the Borrower of any of its
rights or obligations under any Loan Document without the consent of each
Lender, (viii) change the provisions of this Section 11.1 without the consent of
each Lender, (ix) change the definition of Required Lenders without the consent
of each Lender, (x) change the several nature of the obligations of the Lenders
without the consent of each Lender, or (xi) change the sharing provisions among
Lenders without the consent of each Lender. Notwithstanding the foregoing, no
such amendment, supplement, modification, waiver or consent shall amend, modify
or waive any provision of Section 10 or otherwise change any of the rights or
obligations of the Administrative Agent under any Loan Document without the
written consent of the Administrative Agent. Any such amendment, supplement,
modification, waiver or consent shall apply equally to each of the Lenders and
shall be binding upon the parties to the applicable Loan Document, the Lenders,
the Administrative Agent and all future holders of the Loans and the Notes. In
the case of any waiver, the Borrower, the Lenders and the Administrative Agent
shall be restored to their former position and rights under the Loan Documents,
but any Default or Event of Default waived shall not extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

  11.2 Notices

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing

 

46



--------------------------------------------------------------------------------

and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile, as follows:

If to the Borrower:

 

CVS Corporation 1 CVS Drive    Woonsocket, Rhode Island 02895 Attention:   
Carol A. DeNale    Treasury Department Facsimile:    (401) 770-5768 Telephone:
   (401) 770-4407

with a copy, in the case of a notice of Default or Event of Default, to:

 

CVS Corporation 1 CVS Drive    Woonsocket, Rhode Island 02895 Attention:   
Legal Department Facsimile:    (401) 765-7887 Telephone:    (401) 765-1500

If to the Administrative Agent:

in the case of each Borrowing Request and each notice of prepayment under
Section 2.6:

The Bank of New York

One Wall Street

New York, New York 10286

Attention: Kareen Sinclair,

                        Agency Function Administration

Facsimile: (212) 635-6365, 6366 or 6367

Telephone: (212) 635-4696,

and in all other cases:

The Bank of New York

Retailing Industry Division

19th Floor

One Wall Street

New York, New York 10286

Attention: Johna Fidanza,

                        Vice President

Facsimile: (212) 635-1483

Telephone: (212) 635- 7870

 

47



--------------------------------------------------------------------------------

If to any Lender: to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any Lender, by notice to the Administrative Agent and the Borrower). All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt. Any party to a Loan Document may rely on signatures of the parties
thereto which are transmitted by fax or other electronic means as fully as if
originally signed.

 

  11.3 No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

  11.4 Survival of Representations and Warranties

All representations and warranties made in the Loan Documents and in any
document, certificate or statement delivered pursuant thereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.

 

  11.5 Payment of Expenses and Taxes; Indemnified Liabilities

The Borrower agrees, promptly upon presentation of a statement or invoice
therefor setting forth in reasonable detail the items thereof, and whether any
Loan is made, (a) to pay or reimburse the Administrative Agent and its
Affiliates for all its reasonable costs and expenses actually incurred in
connection with the development, syndication, preparation and execution of, and
any amendment, waiver, consent, supplement or modification to, the Loan
Documents, any documents prepared in connection therewith and the consummation
of the transactions contemplated thereby, whether such Loan Documents or any
such amendment, waiver, consent, supplement or modification to the Loan
Documents or any documents prepared in connection therewith are executed and
whether the transactions contemplated thereby are consummated, including the
reasonable fees and disbursements of Special Counsel, (b) to pay, indemnify, and
hold the Administrative Agent and the Lenders harmless from any and all
recording and filing fees and any and all liabilities and penalties with respect
to, or resulting from any delay (other than penalties to the extent attributable
to the negligence of the Administrative Agent or the Lenders, as the case may
be, in failing to pay such fees or other liabilities when due) in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any

 

48



--------------------------------------------------------------------------------

amendment, supplement or modification of, or any waiver or consent under or in
respect of, the Loan Documents and any such other documents, and (c) to pay,
reimburse, indemnify and hold each Indemnified Person harmless from and against
any and all other liabilities, obligations, claims, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable counsel fees and disbursements of
counsel (including the allocated costs of internal counsel) and such local
counsel as may be required) actually incurred with respect to the enforcement,
performance of, and preservation of rights under, the Loan Documents (all the
foregoing, collectively, the “Indemnified Liabilities”) and, if and to the
extent that the foregoing indemnity may be unenforceable for any reason, the
Borrower agrees to make the maximum payment permitted under applicable law,
provided that the Borrower shall have no obligation hereunder to pay Indemnified
Liabilities to an Indemnified Person to the extent arising from its gross
negligence or willful misconduct. The agreements in this Section shall survive
the termination of the Commitments and the payment of the Loans and the Notes
and all other amounts payable under the Loan Documents.

 

  11.6 Lending Offices

Each Lender shall have the right at any time and from time to time to transfer
any Loan to a different office of such Lender, subject to Section 3.10.

 

  11.7 Successors and Assigns

(a) The provisions of the Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in the Loan Documents, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each Credit Party)
any legal or equitable right, remedy or claim under or by reason of any Loan
Document.

(b) Any Lender may assign all or a portion of its rights and obligations under
the Loan Documents (including all or a portion of its Commitment and the
applicable Loans at the time owing to it), to an Eligible Assignee, provided
that (i) except in the case of an assignment to a Lender or an Affiliate of a
Lender, each of the Borrower and the Administrative Agent must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed), (ii) except in the case of an assignment to a Lender or an
Affiliate or an Approved Fund of a Lender or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance Agreement with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless the Borrower and the Administrative Agent otherwise consent
(which consent shall not be unreasonably withheld or delayed) and shall be for a
pro rata portion of such Lender’s Commitment and such Lender’s then outstanding
Loans, (iii) no assignments to the Borrower or any of its Affiliates shall be
permitted (and any attempted assignment or transfer

 

49



--------------------------------------------------------------------------------

to the Borrower or any of its Affiliates shall be null and void), (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance Agreement together with, unless otherwise agreed by
the Administrative Agent, a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, and provided further that
any consent of the Borrower otherwise required under this subsection shall not
be required if an Event of Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to subsection (d) of this Section,
from and after the effective date specified in each Assignment and Acceptance
Agreement, the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance Agreement, have the
rights and obligations of a Lender under the Loan Documents, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance Agreement, be released from its obligations under the
Loan Documents (and, in the case of an Assignment and Acceptance Agreement
covering all of the assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.5, 3.6, 3.7, 3.10 and 11.10). Except as
otherwise provided under clause (iii) of this subsection, any assignment or
transfer by a Lender of rights or obligations under the Loan Documents that does
not comply with this subsection shall be treated for purposes of the Loan
Documents as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Acceptance Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent clearly demonstrable error,
and the Borrower and each Credit Party may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Credit Party,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance Agreement
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in subsection (b) of
this Section and any written consent to such assignment required by subsection
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance Agreement and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this subsection.

(e) Any Lender may, without the consent of the Borrower or any Credit Party,
sell participations to Eligible Assignees (each a “Participant”) in all or a
portion of such Lender’s rights and obligations under the Loan Documents
(including all or a portion of its Commitments and outstanding Loans owing to
it), provided that (i) such Lender’s obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely

 

50



--------------------------------------------------------------------------------

responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower and the Credit Parties shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents and (iv) no participations to the Borrower
or any of its Affiliates shall be permitted (and any attempted participation to
the Borrower or any of its Affiliates shall be null and void). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of any Loan
Documents, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 11.1 that affects
such Participant. Subject to subsection (f) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.5, 3.6,
3.7 and 3.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.9(a) as though it were a Lender, provided that such Participant
agrees to be subject to Section 11.9(b) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.6, 3.7 or 3.10 than the Lender that sold the participation to such
Participant would have been entitled to receive with respect to the interest in
the Loan Documents subject to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.10 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.10(b) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under the Loan Documents to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations under the Loan
Documents or substitute any such pledgee or assignee for such Lender as a party
hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to an Eligible SPC the option to fund all or any
part of any Loan that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement, provided that (i) such designation shall not be
effective unless the Borrower consents thereto (which consent shall not be
unreasonably withheld), (ii) nothing herein shall constitute a commitment by any
Eligible SPC to fund any Loan, and (iii) if an Eligible SPC elects not to
exercise such option or otherwise fails to fund all or any part of such Loan,
the Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof. The funding of a Loan by an Eligible SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
funded by such Granting Lender. As to any Loans or portion thereof made by it,
each Eligible SPC shall have all the rights that a Lender making such Loans or
portion thereof would have had under this Agreement and otherwise, provided that
(x) its voting

 

51



--------------------------------------------------------------------------------

rights under this Agreement shall be exercised solely by its Granting Lender and
(y) its Granting Lender shall remain solely responsible to the other parties
hereto for the performance of such Granting Lender’s obligations under this
Agreement, including its obligations in respect of the Loans or portion thereof
made by it. Each Granting Lender shall act as administrative agent for its
Eligible SPC and give and receive notices and other communications on its
behalf. Any payments for the account of any Eligible SPC shall be paid to its
Granting Lender as administrative agent for such Eligible SPC and neither the
Borrower nor the Administrative Agent shall be responsible for any Granting
Lender’s application of such payments. Each party hereto hereby agrees that no
Eligible SPC shall be liable for any indemnity or payment under this Agreement
for which a Lender would otherwise be liable for so long as, and to the extent,
the Granting Lender provides such indemnity or makes such payment.
Notwithstanding anything to the contrary contained in this Agreement, any
Eligible SPC may (i) at any time, subject to payment of the processing and
recordation fee referred to in Section 11.7(b), assign all or a portion of its
interests in any Loans to its Granting Lender (but nothing contained herein
shall be construed in derogation of the obligation of the Granting Lender to
make Loans hereunder) or to any financial institutions providing liquidity
and/or credit support to or for the account of such Eligible SPC to support the
funding or maintenance of Loans, and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancements to such Eligible SPC. This Section may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Loans is being funded by an Eligible SPC at the time of such amendment.

 

  11.8 Counterparts

Each of the Loan Documents (other than the Notes) may be executed on any number
of separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same agreement. It shall not be necessary in
making proof of any Loan Document to produce or account for more than one
counterpart signed by the party to be charged. A set of the copies of this
Agreement signed by all of the parties hereto shall be lodged with each of the
Borrower and the Administrative Agent. Any party to a Loan Document may rely
upon the signatures of any other party thereto which are transmitted by fax or
other electronic means to the same extent as if originally signed.

 

  11.9 Set-off and Sharing of Payments

(a) In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence of an Event of Default under Section 9.1(a) or (b) or upon the
acceleration of the Loans, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower,
to set-off and apply against any indebtedness or other liability, whether
matured or unmatured, of the Borrower to such Lender arising under the Loan
Documents, any amount owing from such Lender to the Borrower. To the extent
permitted by applicable law, the aforesaid right of set-off may be exercised by
such Lender against the Borrower or against any trustee in bankruptcy,
custodian, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor of the Borrower, or
against anyone else claiming through or against the Borrower or such trustee in
bankruptcy,

 

52



--------------------------------------------------------------------------------

custodian, debtor in possession, assignee for the benefit of creditors,
receivers, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by such Lender
prior to the making, filing or issuance of, service upon such Lender of, or
notice to such Lender of, any petition, assignment for the benefit of creditors,
appointment or application for the appointment of a receiver, or issuance of
execution, subpoena, order or warrant. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after each such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.

(b) If any Lender (each a “Benefited Lender”) shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of its Loans or its Notes in excess of its pro rata share
(in accordance with the outstanding principal balance of all Loans) of payments
then due and payable on account of the Loans and Notes received by all the
Lenders, such Lender shall forthwith purchase, without recourse, for cash, from
the other Lenders such participations in their Loans and Notes as shall be
necessary to cause such purchasing Lender to share the excess payment with each
of them according to their pro rata share (in accordance with the outstanding
principal balance of all Loans), provided that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each such Lender shall repay to
the purchasing Lender the purchase price to the extent of such recovery,
together with an amount equal to such Lender’s pro rata share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees, to the fullest extent permitted by law, that
any Lender so purchasing a participation from another Lender pursuant to this
Section may exercise such rights to payment (including the right of set-off)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

  11.10  Indemnity

(a) The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnified Person”) against, and
hold each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnified Person, incurred by or asserted
against any Indemnified Person arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
transactions contemplated hereby or any other transactions contemplated thereby
(including the Albertson’s Acquisition), (ii) any Loan or the use of the
proceeds thereof, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnified Person is a party thereto, provided that such indemnity shall
not, as

 

53



--------------------------------------------------------------------------------

to any Indemnified Person, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnified Person.
Notwithstanding the above, the Borrower shall have no liability under clause
(i) of this Section to indemnify or hold harmless any Indemnified Person for any
losses, claims, damages, liabilities and related expenses relating to income or
withholding taxes or any tax in lieu of such taxes.

(b) To the extent that the Borrower fails to promptly pay any amount required to
be paid by it to the Administrative Agent under subsection (a) of this Section,
each Lender severally agrees to pay to the Administrative Agent an amount equal
to the product of such unpaid amount multiplied by (i) at any time when no Loans
are outstanding, its Commitment Percentage, or if no Commitments then exist, its
Commitment Percentage on the last day on which Commitments did exist, and
(ii) at any time when Loans are outstanding (x) if the Commitments then exist,
its Commitment Percentage or (y) if the Commitments have been terminated or
otherwise no longer exist, the percentage equal to the fraction, (A) the
numerator of which is the sum of such Lender’s Credit Exposure and (B) the
denominator of which is the sum of the Aggregate Credit Exposure (in each case
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as applicable, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(c) The obligations of the Borrower and the Lenders under this Section 11.10
shall survive the termination of the Commitments and the payment of the Loans
and the Notes and all other amounts payable under the Loan Documents.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct and actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the transactions contemplated hereby or any Loan or the
use of the proceeds thereof.

 

  11.11  Governing Law

The Loan Documents and the rights and obligations of the parties thereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.

 

  11.12  Severability

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.

 

54



--------------------------------------------------------------------------------

  11.13  Integration

All exhibits to the Loan Documents shall be deemed to be a part thereof. Each
Loan Document embodies the entire agreement and understanding between or among
the parties thereto with respect to the subject matter thereof and supersedes
all prior agreements and understandings between or among the parties thereto
with respect to the subject matter thereof.

 

  11.14  Treatment of Certain Information

Each Lender and the Administrative Agent agrees to maintain as confidential and
not to disclose, publish or disseminate to any third parties any financial or
other information relating to the business, operations and condition, financial
or otherwise, of the Borrower provided to it, except if and to the extent that:

(a) such information is in the public domain at the time of disclosure;

(b) such information is required to be disclosed by subpoena or similar process
or applicable law or regulations;

(c) such information is required or requested to be disclosed to any regulatory
or administrative body or commission to whose jurisdiction it may be subject;

(d) such information is disclosed to its counsel, auditors or other professional
advisors;

(e) such information is disclosed to (and, unless and until it receives written
objection from the Borrower, the Borrower shall be deemed to have consented to
disclosure of such information to) its affiliates (and its affiliates’ officers,
directors and employees), provided that such information shall be used in
connection with this Agreement and the transactions contemplated hereby;

(f) such information is disclosed to its officers, directors and employees;

(g) such information is disclosed with the prior written consent of the party
furnishing the information;

(h) such information is disclosed in connection with any litigation or dispute
involving the Borrower and/or it;

(i) such information is disclosed in connection with the sale of a participation
or other disposition by it of any of its interest in this Agreement, provided
that such information shall not be disclosed unless and until the party to whom
it shall be disclosed shall have agreed to keep such information confidential as
set forth herein;

(j) such information was in its possession or in its affiliate’s possession as
shown by clear and convincing evidence prior to any of the Borrower and/or any
or the Borrower’s representatives or agents furnishing such information to it;
or

 

55



--------------------------------------------------------------------------------

(k) such information is received by it, without restriction as to its disclosure
or use, from a Person who, to its knowledge or reasonable belief, was not
prohibited from disclosing such information by any duty of confidentiality.

Except to the extent prohibited or restricted by law or Governmental Authority,
each Lender shall notify the Borrower promptly of any disclosures of information
made by it as permitted pursuant to (h) above.

 

  11.15  Acknowledgments

The Borrower acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents, (b) by virtue of the
Loan Documents, neither the Administrative Agent nor any Lender has any
fiduciary relationship to the Borrower, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Borrower, on the
other hand, is solely that of debtor and creditor, and (c) by virtue of the Loan
Documents, no joint venture exists among the Lenders or among the Borrower and
the Lenders.

 

  11.16  Consent to Jurisdiction

The Borrower irrevocably submits to the non-exclusive jurisdiction of any New
York State or Federal Court sitting in the City of New York over any suit,
action or proceeding arising out of or relating to the Loan Documents. The
Borrower irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum. The Borrower agrees that a final judgment in any such suit,
action or proceeding brought in such a court, after all appropriate appeals,
shall be conclusive and binding upon it.

 

  11.17  Service of Process

The Borrower agrees that process may be served against it in any suit, action or
proceeding referred to in Section 11.16 by sending the same by first class mail,
return receipt requested or by overnight courier service, with receipt
acknowledged, to the address of the Borrower set forth in Section 11.2. The
Borrower agrees that any such service (i) shall be deemed in every respect
effective service of process upon it in any such suit, action, or proceeding,
and (ii) shall to the fullest extent enforceable by law, be taken and held to be
valid personal service upon and personal delivery to it.

 

  11.18  No Limitation on Service or Suit

Nothing in the Loan Documents or any modification, waiver, or amendment thereto
shall affect the right of the Administrative Agent or any Lender to serve
process in any manner permitted by law or limit the right of the Administrative
Agent or any Lender to bring proceedings against the Borrower in the courts of
any jurisdiction or jurisdictions.

 

56



--------------------------------------------------------------------------------

  11.19  WAIVER OF TRIAL BY JURY

THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY. FURTHER, THE BORROWER HEREBY CERTIFIES
THAT NO REPRESENTATIVE OR AGENT OF THE ADMINISTRATIVE AGENT OR THE LENDERS, OR
COUNSEL TO THE ADMINISTRATIVE AGENT OR THE LENDERS, HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR THE LENDERS WOULD NOT, IN THE
EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION. THE BORROWER ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, INTER ALIA, THE
PROVISIONS OF THIS SECTION.

 

  11.20  Effective Date

This Agreement shall be effective at such time (the “Effective Date”) as the
Administrative Agent shall have received executed counterparts hereof by the
Borrower, the Administrative Agent and each Lender and the conditions set forth
in Sections 5.1 through 5.4 have been or simultaneously will be satisfied,
provided that this Agreement shall not become effective or be binding on any
party hereto unless all of such conditions are satisfied not later than June 15,
2006.

 

  11.21  Patriot Act Notice

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.

 

57



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this 364 Day Credit Agreement to be
executed on its behalf.

 

CVS CORPORATION By:           Name: David Rickard Title: Executive Vice
President, Chief Financial Officer and Chief Administrative Officer



--------------------------------------------------------------------------------

2006 364 DAY CREDIT AGREEMENT

EXHIBIT A

LIST OF COMMITMENTS

 

Lender

   Commitment
Amount

The Bank of New York

   $ 375,000,000

Bank of America, N.A.

   $ 375,000,000

Lehman Commercial Paper Inc.

   $ 375,000,000

Wachovia Bank, National Association

   $ 375,000,000       

TOTAL

   $ 1,500,000,000



--------------------------------------------------------------------------------

2006 364 DAY CREDIT AGREEMENT

EXHIBIT B

FORM OF NOTE

[            ], 2006

New York, New York

FOR VALUE RECEIVED, the undersigned, CVS CORPORATION, a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
_________________________ (the “Lender”) the outstanding principal balance of
the Lender’s Loans, together with interest thereon, at the rate or rates, in the
amounts and at the time or times set forth in the 364 Day Credit Agreement (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), dated as of May 12, 2006, by and among the Borrower,
the Lenders party thereto, the co-syndication agents named therein, and The Bank
of New York, as administrative agent (in such capacity, the “Administrative
Agent”), in each case at the office of the Administrative Agent located at One
Wall Street, New York, New York, or at such other place as the Administrative
Agent may specify from time to time, in lawful money of the United States of
America in immediately available funds.

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

The Loans evidenced by this Note are prepayable in the amounts, and on the
dates, set forth in the Credit Agreement. This Note is one of the Notes under
the Credit Agreement, and is subject to, and shall be construed in accordance
with, the provisions thereof, and is entitled to the benefits set forth in the
Loan Documents.

The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach thereto (a) the date and
amount of each Loan made by the Lender, (b) the Interest Period for each Loan
(Eurodollar Advance only) made by the Lender, (c) the Type of each Loan made by
the Lender as one or more ABR Advances, one or more Eurodollar Advances, or a
combination thereof, (d) the Eurodollar Rate applicable to each Loan (Eurodollar
Advance only) made by the Lender and (e) the date and amount of each Conversion
of each Loan made by the Lender, and each payment or prepayment of principal of,
each Loan made by the Lender. The failure to so record or any error in so
recording shall not affect the obligation of the Borrower to repay the Loans,
together with interest thereon, as provided in the Credit Agreement.

Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.



--------------------------------------------------------------------------------

This Note is being delivered in, is intended to be performed in, shall be
construed and interpreted in accordance with, and be governed by the laws of,
the State of New York.

This Note may only be amended by an instrument in writing executed pursuant to
the provisions of Section 11.1 of the Credit Agreement.

 

CVS CORPORATION By:      Name:      Title:     



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

SCHEDULE TO NOTE

 

Date of Loan

  

Type and
Amount of
Loan

  

Interest
Period

(If other than
an ABR
Advance)

  

Type of Loan

(ABR or
Eurodollar)

  

Interest Rate

(If other than
an ABR
Advance)

   Date and
Amount of
Conversion
of Loan    Date and
Amount of
Principal
Payment or
Prepayment    Notation
Made by                                                                        
                                                                                
                                                                                
                                                                                



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

2006 364 DAY CREDIT AGREEMENT

EXHIBIT C

FORM OF BORROWING REQUEST

[Date]

The Bank of New York, as Administrative Agent

One Wall Street

New York, New York 10286

Attention:    _______________,      _______________  

 

  Re: 364 Day Credit Agreement, dated as of May 12, 2006, by and among CVS
Corporation, the Lenders party thereto, the co-syndication agents named therein,
and The Bank of New York, as Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”)

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

Pursuant to Section 2.2 of the Credit Agreement, the Borrower hereby gives
notice of its intention to borrow Loans in the aggregate sum of $____________ on
____________, which borrowing shall consist of the following:

 

ABR Advance or

Eurodollar Advance

  

Amount

  

Interest Period

(Other than ABR)

           

The Borrower hereby certifies that on the Borrowing Date set forth above, and
after giving effect to the Loans requested hereby:

(a) There shall exist no Default or Event of Default.



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

 

(b) The representations and warranties contained in the Credit Agreement shall
be true and correct, except those which are expressly specified to be made as of
an earlier date.

IN EVIDENCE of the foregoing, the undersigned has caused this Borrowing Request
to be duly executed on its behalf.

 

CVS CORPORATION

By:

    

Name:

    

Title:

    



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

 

Exhibit D-1

[Date]

The Lenders,

the Co-Syndication Agents and

the Administrative Agent Referred to Below

c/o The Bank of New York,

as Administrative Agent

One Wall Street

New York, New York 10286

Ladies and Gentlemen:

I am general counsel of CVS Corporation, a Delaware corporation (the
“Borrower”), and have acted as such in connection with the 364 Day Credit
Agreement, dated as of May 12, 2006, by and among the Borrower, the lenders
party thereto, Bank of America, N.A. and Wachovia Bank, National Association, as
Co-Syndication Agents, and The Bank of New York, as Administrative Agent (the
“364 Day Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the meanings assigned to them in the 364 Day Credit Agreement.

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. In rendering my opinions set forth below, I have assumed (i) the due
authorization, execution and delivery by all parties thereto (other than the
Borrower) of the 364 Day Credit Agreement, (ii) the authenticity of all
documents submitted to me as originals and (iii) the conformity to original
documents of all documents submitted to me as copies.



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

 

Based upon the foregoing, I am of the opinion that:

 

1) The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. The Borrower has all requisite
corporate power and authority to own its Property and to carry on its business
as now conducted.

 

2) The Borrower is qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which it owns or leases real Property or
in which the nature of its business requires it to be so qualified (except those
jurisdictions where the failure to be so qualified or to be in good standing
could not reasonably be expected to have a Material Adverse effect).

 

3) The execution, delivery and performance by the Borrower of the 364 Day Credit
Agreement and the Notes are within the Borrower’s corporate powers and have been
duly authorized by all necessary corporate action on the part of the Borrower.

 

4) The execution, delivery and performance by the Borrower of the 364 Day Credit
Agreement and Notes do not require any action or approval on the part of the
shareholders of the Borrower or any action by or in respect of, or filing with,
any governmental body, agency or official under United States federal law or the
Delaware General Corporation Law, and do not contravene, or constitute a default
under, any provision of (i) United States federal law or the Delaware General
Corporation Law, (ii) the Certificate of Incorporation or bylaws of the Borrower
or (iii) any existing material mortgage, material indenture, material contract
or material agreement, in each case binding on the Borrower or any Subsidiary or
affecting the Property of the Borrower or any Subsidiary.

 

5) The 364 Day Credit Agreement and the Notes delivered by the Borrower on or
prior to the date hereof have been duly executed and delivered by the Borrower
and each constitutes the valid and binding agreement of the Borrower, in each
case enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect affecting the enforcement of creditors’ rights
generally and to general principles of equity.

 

6) The Borrower is not an “investment company” (as such term is defined in the
United States Investment Company Act of 1940, as amended).

 

7) To the best of my knowledge, there are no actions, suits, arbitration
proceedings or claims (whether purportedly on behalf of the Borrower, any
Subsidiary or otherwise) pending or threatened against the Borrower or any
Subsidiary or any of their respective Properties, or maintained by the Borrower
or any Subsidiary, at law or in equity, before any Governmental Authority which
could reasonably be expected to have a Material Adverse effect. To the best of
my knowledge, there are no proceedings pending or threatened against the
Borrower or any Subsidiary (a) which call into question the validity or
enforceability of, or otherwise seek to invalidate, any Loan Document or
(b) which could reasonably be expected to, individually or in the aggregate,
materially and adversely affect any of the transactions contemplated by any Loan
Document (it being understood that the Albertson’s Acquisition is not a
transaction contemplated by any Loan Document for purposes of this clause (b)).



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

 

8) To the best of my knowledge, the Borrower is not in default under any
agreement to which it is a party or by which it or any of its Property is bound
the effect of which could reasonably be expected to have a Material Adverse
effect.

 

9) To the best of my knowledge, no provision of any judgment, decree or order,
in each case binding on the Borrower or any Subsidiary or affecting the Property
of the Borrower or any Subsidiary conflicts with, or requires any consent which
has not already been obtained under, or would in any way prevent the execution,
delivery or performance by the Borrower of the terms of, any Loan Document.

 

     The foregoing opinion is subject to the following qualifications:

 

  a) I express no opinion as to the effect (if any) of any law of any
jurisdiction (except the Commonwealth of Massachusetts) in which any Lender is
located which may limit the rate of interest that such Lender may charge or
collect.

 

  b) I express no opinion as to provisions in the 364 Day Credit Agreement which
purport to create rights of set-off in favor of participants or which provide
for set-off to be made otherwise than in accordance with applicable laws.

 

  c) I note that public policy considerations or court decisions may limit the
rights of any party to obtain indemnification under the 364 Day Credit
Agreement.

I am a member of the bar of the Commonwealth of Massachusetts and the foregoing
opinion is limited to the laws of the Commonwealth of Massachusetts, the federal
law of the United States of America and the Delaware General Corporation Law.
For purposes of paragraph 5 of this opinion, I have assumed that, with your
permission and without any research or investigation, the laws of the State of
New York are identical to the law of the Commonwealth of Massachusetts.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person without my prior written consent, except that any person that
becomes a Lender in accordance with the provisions of the 364 Day Credit
Agreement may rely upon this opinion as if it were specifically addressed and
delivered to such person on the date hereof.

Very truly yours,



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

 

Exhibit D-2

[Date]

The Co-Syndication Agents,

the Administrative Agent

and the lenders party

to the 364 Day Credit Agreement referred to below

c/o The Bank of New York,

as Administrative Agent

Re: CVS Corporation

Ladies and Gentlemen:

We have acted as special New York counsel to CVS Corporation, a Delaware
corporation (the “Company”), in connection with the 364 Day Credit Agreement
dated as of May 12, 2006 among the Company, the lenders listed on the signature
pages thereof (the “Lenders”), Bank of America, N.A. and Wachovia Bank, National
Association, as Co-Syndication Agents, and The Bank of New York, as
Administrative Agent (in such capacity, the “Administrative Agent”) (as in
effect on the date hereof, the “364 Day Credit Agreement”). Capitalized terms
defined in the 364 Day Credit Agreement and not otherwise defined herein are
used herein as therein defined.

We have reviewed an executed copy of the 364 Day Credit Agreement. In addition,
we have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments, and have conducted such other investigations of
fact and law, as we have deemed necessary or advisable for purposes of this
opinion.

Based upon the foregoing, and subject to the qualifications and assumptions set
forth herein, we are of the opinion that (i) the 364 Day Credit Agreement
constitutes a valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, and (ii) the execution, delivery and
performance by the Company of the 364 Day Credit Agreement (x) require no
consent or other action by or in respect of, or filing with, any governmental
body, agency or official under New York State law, and (y) do not contravene, or
constitute a default under, any provision of New York State law or regulation
that in our



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

 

experience is normally applicable to general business corporations in relation
to transactions of the type contemplated by the 364 Day Credit Agreement.

 

     The foregoing opinions are subject to the following qualifications and
assumptions:

 

  (a) Our opinions are subject to the effects of applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability, and the enforceability of indemnification
provisions may be limited by Federal or State laws or policies underlying such
laws.

 

  (b) We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Lender is located that
may limit the rate of interest that such Lender may charge or collect.

 

  (c) We express no opinion as to the effect of Section 548 of the United States
Bankruptcy Code or any similar provisions of State law.

 

  (d) We have assumed, with your permission and without independent
investigation, that (i) the Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, (ii) the
execution, delivery and performance by the Company of the 364 Day Credit
Agreement are within its corporate powers and have been duly authorized by all
necessary corporate and other action, and (iii) the execution, delivery and
performance by the Company of the 364 Day Credit Agreement (x) require no
consent or other action by or in respect of, or filing with, any governmental
body, agency or official under United States federal law or the Delaware General
Corporation Law and (y) do not contravene, or constitute a default under, any
provision of (a) United States federal law or regulation or the Delaware General
Corporation Law, or (b) the certificate of incorporation or bylaws of the
Company.

We are members of the bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person (other than an assignee permitted under Section 11.7 of the 364
Day Credit Agreement) without our prior written consent.

Very truly yours,



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

2006 364 DAY CREDIT AGREEMENT

EXHIBIT E

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Reference is made to the 364 Day Credit Agreement, dated as of May 12, 2006 (as
amended and in effect on the date hereof, the “Credit Agreement”), by and among
CVS Corporation, the Lenders party thereto, the co-syndication agents named
therein, and The Bank of New York, as Administrative Agent. Capitalized terms
used herein that are not otherwise defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date (defined
below), the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment and the Loans owing
to the Assignor that are outstanding on the Assignment Date, but excluding
accrued interest and fees to and excluding the Assignment Date. The Assignee
hereby acknowledges receipt of a copy of the Credit Agreement. From and after
the Assignment Date, (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender under the Loan Documents and
(ii) the Assignor shall, to the extent of the Assigned Interest, relinquish its
rights and be released from its obligations under the Loan Documents.

This Assignment and Acceptance is being delivered to the Administrative Agent,
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 3.10(b) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor]1 shall pay the fee payable to the
Administrative Agent pursuant to Section 11.7(b) of the Credit Agreement.

THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

--------------------------------------------------------------------------------

1 Delete inapplicable term.



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

 

Effective Date of

Assignment (the “Assignment Date”):

Commitment Assigned:

Principal Amount of Loans Assigned:

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

CVS CORPORATION

364 DAY CREDIT AGREEMENT

 

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor

By:      Name:      Title:     

 

 

[Name of Assignee], as Assignee

By:      Name:      Title:     

The undersigned hereby The undersigned hereby consent to the within assignment:

 

CVS CORPORATION

By:      Name:      Title:     

 

THE BANK OF NEW YORK,

as Administrative Agent

By:      Name:      Title:     